Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of September
8, 2020, between KBL Merger Corp. IV, a Delaware corporation (the “Company”),
and the purchasers identified on the signature pages hereto (each, and including
their respective successors and permitted assigns, a “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and/or Rule 506 promulgated thereunder, the Company desires
to issue and sell to the Purchasers, and the Purchasers desire to purchase from
the Company, Securities of the Company as defined and described more fully in
this Agreement.

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and each Purchaser agree as follows:

 

ARTICLE I DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means each Person that controls, is controlled by or is under common
control with such Person or any Affiliate of such Person. For purpose of this
definition, “control” and related words are used as such terms are used in and
construed under Rule 405 under the Securities Act. Notwithstanding the
foregoing, the Purchaser and its Subsidiaries, on the one hand, and the Company
Parties and their Subsidiaries, on the other hand, shall not be considered
“Affiliates” of each other.

 

“AML/CTF Regulation” has the meaning ascribed to such term in Section 3.1(ll).

 

“BHCA” has the meaning ascribed to such term in Section 3.1(gg).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States and except any day on which the
Federal Reserve Bank of New York is not open for business.

 

“Capital Lease” means, as applied to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by that Person as lessee that, in conformity with GAAP, is or should be
accounted for as a capital lease on the balance sheet of that Person.

 

“Capital Stock” means all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting.

 

“Claim” has the meaning ascribed to such term in Section 4.11(b).

 

“Closing” means the Closing pursuant to Section 2.1.

 

“Closing Date” means the date of the Closing hereunder.

 

“Collateral” means any and all “Collateral” as defined in the Security Agreement
or any other Transaction Document granting a Lien to the Collateral Agent, the
Purchaser Agent or any other Purchaser Party, as applicable, together with all
property and interests in property and proceeds thereof now owned or hereafter
acquired by any Company Party in or upon which a Lien is granted or purported to
be granted pursuant to any Transaction Document.

 

 

 

  

“Collateral Agent” means the Collateral Agent under the Collateral Agency
Agreement.

 

“Collateral Agency Agreement” means that certain Collateral Agency Agreement
required to be delivered pursuant to Section 2.5, in the form attached hereto as
Exhibit J.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Commitment Shares” means 100,000 newly issued shares of Common Stock.

 

“Common Stock” means the Common Stock of the Company, par value $0.0001 per
share, and any Capital Stock into which such shares of Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

“Common Stock Equivalents” means any securities of any Company Party which would
entitle the holder thereof to acquire at any time Common Stock, including
whether or not presently convertible, exchangeable or exercisable, any debt,
preferred stock, right, option, warrant or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to purchase, subscribe or otherwise receive, Common Stock.

 

“Company Party” means each of the Company and its Subsidiaries.

 

“Consents” means any approval, consent, authorization, notice to, or any other
action by, any Person other than any Governmental Authority.

 

“Contractual Obligation” means, with respect to any Person, any provision of any
security or similar instrument issued by such Person or of any agreement,
undertaking, contract, lease, indenture, mortgage, deed of trust or other
instrument (other than a Transaction Document) to which such Person is a party
or by which it or any of its property is bound or to which any of its property
is subject.

 

“Conversion Price” has the meaning ascribed to such term in the Notes.

 

“Conversion Shares” has the meaning ascribed to such term in the Notes.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement. For purposes of this definition, cryptocurrencies
shall be considered currencies.

 

“Derivative” means any Interest Rate Agreement, Currency Agreement, futures or
forward contract, spot transaction, commodity swap, purchase or option
agreement, other commodity price hedging arrangement, cap, floor or collar
transaction, any credit default or total return swap, any other derivative
instrument, any other similar speculative transaction and any other similar
agreement or arrangement designed to alter the risks of any Person arising from
fluctuations in any underlying variable, including interest rates, currency
values, insurance, catastrophic losses, climatic or geological conditions or the
price or value of any other derivative instrument. For the purposes of this
definition, “derivative instrument” means “any derivative instrument” as defined
in Statement of Financial Accounting Standards No. 133 (Accounting for
Derivative Instruments and Hedging Activities) of the United States Financial
Accounting Standards Board, and any defined with a term similar effect in any
successor statement or any supplement to, or replacement of, any such statement.

 

“Disclosure Certificate” means a certificate disclosing detailed information
about the Company Parties and the Collateral in form and substance satisfactory
to the Purchasers on the Closing Date, together with any update on the
Collateral or any other information in such certificate required to be given and
given in accordance with any Transaction Document.

 

“Disqualification Event” has the meaning ascribed to such term in Section
3.1(oo).

 

 2 

 

  

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Evaluation Date” has the meaning ascribed to such term in Section 3.1(o).

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Exchange Transaction” has the meaning ascribed to such term in Section 4.11(b).

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors, advisors or independent contractors of the
Company Parties; provided, that such issuance is approved by a majority of the
board of directors of the Company; and provided, further that such issuance
shall not exceed in the aggregate 15% of the outstanding shares of Common Stock
without the prior approval of the Purchasers, (b) shares of Common Stock,
warrants or options to advisors or independent contractors of any Company Party
for compensatory purposes, (c) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date hereof, provided, that such securities have
not been amended since the date hereof to increase the number of such securities
or to decrease the exercise price, exchange price or conversion price of such
securities, (d) securities issuable pursuant to any contractual anti-dilution
obligations of the Company in effect as of the date hereof, provided, that such
obligations have not been materially amended since the date of hereof, and (e)
securities issued pursuant to acquisitions or any other strategic transactions
approved by a majority of the disinterested members of the Board of Directors;
provided, that such acquisitions and other strategic transactions shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.

 

“Federal Reserve” has the meaning ascribed to such term in Section 3.1(gg).

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Authority” means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, any municipality,
any agency, authority or instrumentality thereof and any entity or authority
exercising executive, legislative, taxing, judicial, regulatory or
administrative functions of or pertaining to government, and any corporation or
other entity owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing, including any central bank stock exchange
regulatory body arbitrator, public sector entity, supra-national entity
(including the European Union and the European Central Bank) and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guaranty” means the US Guaranty and the Canadian Guaranty by and among, as
applicable, the Company Parties the secured parties signatory thereto for the
benefit of, and in form and substance satisfactory to the Purchasers on the
Closing Date in the form attached hereto as Exhibit F-1 and Exhibit F-2.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the holder of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

 

 3 

 

  

“Indebtedness” means, with respect to any Person, without duplication, the
following: (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services other than accounts payable and accrued liabilities incurred in respect
of property or services purchased in the ordinary course of business (provided,
that such accounts payable and accrued liabilities are not overdue by more than
180 days), (c) all obligations of such Person evidenced by notes, bonds,
debentures or similar borrowing or securities instruments, (d) all obligations
of such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (e) all
obligations of such Person as lessee under Capital Leases, (f) all
reimbursements and all other obligations of such Person with respect to (i)
letters of credit, bank guarantees or bankers’ acceptances or (ii) surety,
customs, reclamation, performance or other similar bonds, (g) all obligations of
such Person secured by Liens on the assets of such Person, (h) all Guaranty
Obligations of such Person, (i) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Capital
Stock, Stock Equivalent (valued, in the case of redeemable preferred stock, at
the greater of its voluntary liquidation preference and its involuntary
liquidation preference plus accrued and unpaid dividends) or any warrants,
rights or options to acquire such Capital Stock, (j) after taking into account
the effect of any legally-enforceable netting Contractual Obligation of such
Person, all payments that would be required to be made in respect of any
Derivative in the event of a termination (including an early termination) on the
date of determination and (k) all obligations of another Person of the type
described in clauses (a) through (j) secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on the assets of such Person (whether or not such Person is otherwise
liable for such obligations of such other Person).

 

“Initial Principal Amount” means, as to any Purchaser, the principal amount of
the Note of such Purchaser set forth on Schedule 1.

 

“Intellectual Property Rights” means, collectively, all copyrights, patents,
trademarks, service marks and trade names all applications for any of the
foregoing, together with: (i) all inventions, processes, production methods,
proprietary information, know-how and trade secrets; (ii) all licenses or user
or other agreements granted with respect to any of the foregoing, in each case
whether now or hereafter owned or used; (iii) all customer lists, identification
of suppliers, data, plans, blueprints, specifications, designs, drawings,
recorded knowledge, surveys, engineering reports, test reports, manuals,
materials standards, processing standards, performance standards, catalogs,
computer and automatic machinery software and programs; (iv) all field repair
data, sales data and other information relating to sales or service of products
now or hereafter manufactured; (v) all accounting information and all media in
which or on which any information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data; (vi) all applications
for any of the foregoing and (vii) all causes of action, claims and warranties,
in each case, now or hereafter owned or acquired in respect of any item listed
above.

 

“Intellectual Property Security Agreement” means that certain Amended and
Restated Intellectual Property Security Agreement that may be required to be
delivered pursuant to Section 2.5, in form and substance satisfactory to the
Collateral Agent on the Closing Date in the form attached hereto as Exhibit E.

 

 4 

 

  

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.

 

“IPO” has the meaning ascribed to such term in Section 4.11(b).

 

“Issuer Covered Person” has the meaning ascribed to such term in Section
3.1(oo).

 

“Leak-Out Agreement” means that certain agreement required to be delivered
pursuant to Section 2.5 in form and substance satisfactory to the Purchasers on
the Closing Date in the form attached hereto as Exhibit M.

 

“Legend Removal Date” has the meaning ascribed to such term in Section 4.1(c).

 

“Liabilities” means all amounts, indebtedness, obligations, liabilities,
covenants and duties of every type and description owing by any Company Party
from time to time to any Purchaser or any other Purchaser Party, whether direct
or indirect, joint or several, absolute or contingent, due or to become due,
liquidated or unliquidated, secured or unsecured, now existing or hereafter
arising and however created, acquired (regardless of whether acquired by
assignment), whether or not evidenced by any note or other instrument or for the
payment of money and whether arising under Contractual Obligations, Regulations
or otherwise, including, without duplication, (i) the principal amount due of
the Note, (ii) all other amounts, fees, interest (including any prepayment
premium), commissions, charges, costs, expenses, attorneys’ fees and
disbursements, indemnities, reimbursement of amounts paid and other sums
chargeable to the Company under the Note, this Agreement or any other
Transaction Document (including attorneys’ fees) or otherwise arising under any
Transaction Document and (iii) all interest on any item otherwise qualifying as
a “Liability” hereunder, whether or not accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
similar proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding.

 

“License Agreement” has the meaning ascribed to such term in Section 3.1(m).

 

“Lien” means any lien (statutory or other) mortgage, pledge, hypothecation,
assignment, security interest, encumbrance, charge, claim, right of first
refusal, preemptive right, restriction on transfer or similar restriction or
other security arrangement of any kind or nature whatsoever, including any
conditional sale or other title retention agreement and any capital or financing
lease having substantially the same economic effect as any of the foregoing.

 

“Losses” means all liabilities, rights, demands, covenants, duties, obligations
(including indebtedness, receivables and other contractual obligations), claims,
damages, Proceedings and causes of actions, settlements, judgments, damages,
losses (including reductions in yield), debts, responsibilities, fines,
penalties, sanctions, commissions and interest, disbursements, Taxes, interest,
charges, costs, fees and expenses (including fees, charges, and disbursements of
financial, legal and other advisors, consultants and professionals and, if
applicable, any value-added and other taxes and charges thereon), in each case
of any kind or nature, whether joint or several, whether now existing or
hereafter arising and however acquired and whether or not known, asserted,
direct, contingent, liquidated, due, consequential, actual, punitive or treble.

 

“Material Adverse Effect” means material adverse effect on, or change in, (a)
the legality, validity or enforceability of any portion of any Transaction
Document, (b) the operations, assets, business, prospects or condition
(financial or otherwise) of any Company Party, (c) the ability of any Company
Party to perform on a timely basis its obligations under any Transaction
Document, for any reason whatsoever, foreseen or unforeseen, including due to
pandemic, governmental action, interruption of transportation systems, strikes,
terrorist activity, interruption of supply chain, or act of God or (d) the
Collateral or the perfection or priority of any Liens granted to any Purchaser
Party under any Transaction Document.

 

“Maximum Rate” has the meaning ascribed to such term in Section 6.12.

 

 5 

 

  

“Notes” means the promissory notes issuable by the Company at the Closing, in
the respective Principal Amounts set forth on Schedule 1, due, subject to the
terms therein, eight (8) months from the date of issuance, issued by the Company
to the Purchasers hereunder, respectively in the form attached hereto as Exhibit
B, as well as the Dominion Senior Secured Convertible Promissory Note, the KB
Senior Secured Convertible Promissory Note and Dominion Senior Secured
Convertible Extension Promissory Note, the KB Senior Secured Convertible
Extension Promissory Note issued by the Company as of June 12, 2020.

 

“Notice of Conversion” has the meaning ascribed to such term in Section 4.5.

 

“OFAC” has the meaning ascribed to such term in Section 3.1(ee).

 

“Participation Maximum” has the meaning ascribed to such term in Section
4.13(a).

 

“Permit” means, with respect to any Person, any permit, filing, notice, license,
approval, variance, exception, permission, concession, grant, franchise,
confirmation, endorsement, waiver, certification, registration, qualification,
clearance or other Contractual Obligation or arrangement with, or authorization
by, to or under the authority of, any Governmental Authority or pursuant to any
Regulation, or any other action by any Governmental Authority in each case
whether or not having the force of law and affecting or applicable to or binding
upon such Person, its Contractual Obligations or arrangements or other
liabilities or any of its property or to which such Person, its Contractual
Obligations or any of its property is or is purported to be subject.

 

“Person” means an individual, partnership, corporation, incorporated or
unincorporated association, limited liability company, limited liability
partnership, joint stock company, land trust, business trust or unincorporated
organization, or a government or agency, department or other subdivision thereof
or other entity of any kind.

 

“Pre-Notice” has the meaning ascribed to such term in Section 4.13(b).

 

“Proceeding” against a Person means an action, suit, litigation, arbitration,
investigation, complaint, dispute, contest, hearing, inquiry, inquest, audit,
examination or other proceeding threatened or pending against, affecting or
purporting to affect such Person or its property, whether civil, criminal,
administrative, investigative or appellate, in law or equity before any
arbitrator or Governmental Authority.

 

“Prohibited Short Sale” has the meaning ascribed to such term in Section 4.12.

 

“Pro Rata Portion” means, with respect to a Purchaser and a group of Purchasers
as of a particular date, the ratio of (i) the Subscription Amount of Securities
purchased on or prior to such date by such Purchaser (including, for the
avoidance of doubt its predecessors and assignors) that remain outstanding on
such date to (ii) the sum of the aggregate Subscription Amounts of Securities
purchased by all Purchasers (including, for the avoidance of doubt, their
predecessors and assignors) in such group on or prior to such date and that
remain outstanding on such date.

 

“Public Information Failure” has the meaning ascribed to such term in Section
4.3(b).

 

“Public Information Failure Payments” has the meaning ascribed to such term in
Section 4.3(b).

 

“Purchaser Party” has the meaning ascribed to such term in Section 4.9.

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
required to be delivered pursuant to Section 2.5, in the form attached hereto as
Exhibit C.

 

 6 

 

 

“Registrable Securities” means, as of any date of determination, (a) all of the
Conversion Shares then issued and issuable upon conversion in full of the Notes
(assuming on such date the Notes are converted in full without regard to any
conversion limitations therein), (b) all shares of Common Stock issued and
issuable as interest or principal on the Notes assuming all permissible interest
and principal payments are made in shares of Common Stock and the Notes are held
until maturity, (c) any additional shares of Common Stock issued and issuable in
connection with any anti-dilution provisions in the Notes (without giving effect
to any limitations on conversion set forth in the Notes), (d) the Commitment
Shares and (e) any securities issued or then issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.

 

“Registration Statement” shall have the meaning ascribed to such term in Section
2.2.

 

“Regulation” means, all international, federal, state, provincial and local laws
(whether civil or common law or rule of equity and whether U.S. or non- U.S.),
treaties, constitutions, statutes, codes, tariffs, rules, guidelines,
regulations, writs, injunctions, orders, judgments, decrees, ordinances and
administrative or judicial precedents or authorities, including, in each case
whether or not having the force of law, the interpretation or administration
thereof by any Governmental Authority, all policies, recommendations or guidance
of any Governmental Authority and all administrative orders, directed duties,
directives, requirements, requests.

 

“Related Parties” of any Person means such Person, (i) each Affiliate of such
Person, (ii) each Person that, directly or indirectly, owns or controls, whether
beneficially, or as a trustee, guardian or other fiduciary, 5% or more of the
Capital Stock having ordinary voting power in the election of directors of such
Person or such Affiliate, (iii) each of such Person’s or such Affiliate’s
officers, managers, directors, joint venture partners, partners and employees
(and any other Person with a functionally equivalent role of a Person holding
such titles notwithstanding a lack of such title or any other title or
classification as a contractor under employment Regulations), (iv) any lineal
descendants, ancestors, spouse or former spouses (as part of a marital
dissolution) of any of the foregoing, (v) any trust or beneficiary of a trust of
which any of the foregoing are the sole trustees or for the benefit of any of
the foregoing. Notwithstanding the foregoing, the Purchaser and its
Subsidiaries, on the one hand, and the Company Parties and their Subsidiaries,
on the other hand, shall not be considered “Related Parties” of each other.

 

“Required Filings” means (a) any filing required pursuant to Section 4.3 or
4.14, (b) the notice and/or application(s) to each applicable Trading Market for
the issuance and sale of the Securities and the listing of the Conversion Shares
for trading thereon in the time and manner required thereby and (c) the filing
of Form D with the Commission and such filings as are required to be made under
applicable state securities laws.

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Conversion Shares issuable upon
conversion in full of the Notes, ignoring any conversion limits set forth
therein, and assuming that the Conversion Price is at all times on and after the
date of determination 100% of the then Conversion Price on the Trading Day
immediately prior to the date of determination.

 

“Required Purchasers” means Dominion, so long as Dominion holds any shares of
Series A Convertible Preferred Stock of the Company, and, if later, so long as
Dominion holds Securities in excess of $150,000 Purchase Price; and, thereafter,
each of the Purchasers.

 

“Restricted Payment” means, for any Person, (a) any dividend, stock split or
other distribution, direct or indirect (including by way of spin off,
reclassification, corporate rearrangement, scheme of arrangement or similar
transaction), on account of, or otherwise to the holder or holders of, any
shares of any class of Capital Stock of such Person now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of such Person by such Person or any Affiliate
thereof now or hereafter outstanding, and (c) any payment made to retire, or to
obtain the surrender of, any Stock Equivalents now or hereafter outstanding;
provided, that for the avoidance of doubt, (i) a cashless exercise of an
employee stock option in which options are cancelled to the extent needed such
that the “in-the-money” value of the options (i.e. the excess of market price
over exercise price) that are cancelled is utilized to pay the exercise price,
and applicable taxes, shall not be a “Restricted Payment” and (ii) a
distribution of rights (including rights to receive assets) or options shall
constitute a “Restricted Payment”.

 

 7 

 

  

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Sanctioned Jurisdiction” means, at any time, a country, territory or
geographical region that is subject to, the target of, or purported to be
subject to, Sanctions Laws.

 

“Sanctions Laws” means all applicable Regulations concerning or relating to
economic or financial sanctions, requirements or trade embargoes imposed,
administered or enforced from time to time by OFAC, including the following
(together with their implementing regulations, in each case, as amended from
time to time): the International Security and Development Cooperation Act
(ISDCA) (22 U.S.C. §23499aa-9 et seq.); the Patriot Act; and the Trading with
the Enemy Act (TWEA) (50 U.S.C. §5 et seq.).

 

“Sanctioned Person” means (a) any Person that is listed in the annex to, or
otherwise subject to the provisions of, Executive Order 13224 – Blocking
Property and Prohibiting Transactions with Persons Who Commit and Threaten to
Commit or Support Terrorism, effective September 24, 2001; (b) any Person that
is named in any Sanctions Laws-related list maintained by OFAC, including the
“Specially Designated National and Blocked Person” list; (c) any Person or
individual located, organized or resident or determined to be resident in a
Sanctioned Jurisdiction that is, or whose government is, the target of
comprehensive Sanctions Laws; (d) any organization or Person directly or
indirectly owned or controlled by any such Person or Persons described in the
foregoing clauses (a) through (c); and (e) any Person that commits, threatens or
conspires to commit or supports “terrorism”," as defined in applicable United
States Regulations.

 

“SEC Reports” has the meaning ascribed to such term in Section 3.1(f).

 

“Securities” mean the Notes, the Conversion Shares and the Commitment Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreements” mean the US Security Agreement, the Canadian Security and
Pledge Agreement, the Amended and Restated Security Agreement, the Canadian
Amended and Restated Security and Pledge Agreement by and among, as applicable,
the Company Parties and the secured parties signatory thereto, and for the
benefit of, and in form and substance satisfactory on the Closing Date to, the
Collateral Agent respectively in the form attached hereto as Exhibit D-1,
Exhibit D-2, Exhibit D-3, and Exhibit D-1.

 

“Selling Expense” has the meaning ascribed to such term in Section 4.17.

 

“Shell Company” means an entity that fits within the definition of “shell
company” under Section 12b-2 of the Exchange Act and Rule 144.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act.

 

“Sponsor” means KBL IV Sponsor LLC, a limited liability company organized under
the laws of the State of Delaware.

 

“Stock Equivalents” means all securities and/or Indebtedness convertible into or
exchangeable for Capital Stock or any other Stock Equivalent and all warrants,
options, scrip rights, calls or commitments of any character whatsoever, and all
other rights or options or other arrangements (including through a conversion or
exchange of any other property) to purchase, subscribe for or acquire, any
Capital Stock or any other Stock Equivalent, whether or not presently
convertible, exchangeable or exercisable.

 

 8 

 

  

“Subordination and Intercreditor Agreements” means that certain Subordination
and Intercreditor Agreement required to be delivered pursuant to Section 2.5, in
the form attached hereto as Exhibit I, which shall provide, among other things,
that, upon the occurrence of certain Events (as defined in the Subordination and
Intercreditor Agreement), the holders of the Company’s unsecured debt, may offer
to acquire the Purchaser’s Notes for a purchase price at least equal to the then
outstanding principal amount of such Notes, all accrued but unpaid interest
thereunder, the “Make Whole Amounts” (as defined in such Notes), and any fees or
other “Obligations” (as defined in such Notes) or other obligations outstanding
due and unpaid by the Company, the Target or any of their Affiliates or Related
Parties under such Notes or any other security or other Transaction Document,
and shall include provisions to ensure these purchase rights are distributed
ratably amongst such holders wishing to participate in such purchase.

 

“Subscription Amount” means, as to any Purchaser, the aggregate amount to be
paid for the Notes purchased hereunder as specified on Schedule 1.

 

“Subsequent Financing” has the meaning ascribed to such term in Section 4.13.

 

“Subsequent Financing Notice” has the meaning ascribed to such term in Section
4.13(b).

 

“Subsidiary” means (a) any subsidiary of the Company as set forth in, or
otherwise required to be set forth in, the SEC Reports, both on or after the
date hereof, and (b) any Person (other than natural persons) the management of
which is, directly or indirectly, controlled by, or of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, owned or controlled,
directly or indirectly, by such Person or one or more Subsidiaries of such
Person.

 

“Target” means 180 Life Sciences Corp., a corporation organized under the laws
of the State of Delaware.

 

“Taxes” means any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including income, receipts, excise, property, sales, use, transfer, license,
payroll, withholding, social security and franchise taxes now or hereafter
imposed or levied by the United States or any other Governmental Authority and
all interest, penalties, additions to tax and similar liabilities with respect
thereto, but excluding, in the case of any Purchaser, taxes imposed on or
measured by the net income or overall gross receipts of such Purchaser.

 

“Third Party Exchange Transfer” has the meaning ascribed to such term in Section
4.11(b).

 

“Trading Day” means a day on which the principal Trading Market for the Common
Stock is open for trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American; the Nasdaq Capital Market; the Nasdaq Global Market; the Nasdaq Global
Select Market; the New York Stock Exchange; OTC Markets or the OTC Bulletin
Board (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Disclosure Certificate, the
Collateral Agency Agreement, the Registration Rights Agreement, the Guaranty,
the Notes, the Security Agreements, the Intellectual Property Security
Agreement, and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of One State Street Plaza,
30th Floor, New York, New York 10004 and a phone number of (212) 509-4000,
attention: Mark Zimkind, and any successor transfer agent of the Company.

 

 9 

 

  

“Trust Account” has the meaning ascribed to such term in Section 4.11(b).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, that in the event that, by reason of mandatory
provisions of any applicable Regulation, any of the attachment, perfection or
priority of the Collateral Agent’s or any other Purchaser Party’s security
interest in any Collateral is governed by the Uniform Commercial Code of a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

 

“Variable Rate Transaction” has the meaning ascribed to such term in Section
4.11(a).

 

“Voting Stock” means Capital Stock of any Person (i) having ordinary power to
vote in the election of any member of the board of directors or any manager,
trustee or other controlling persons of such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such entity shall have
or might have voting power by reason of the happening of any contingency) and
(ii) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (i) of this definition.

 

“VWAP” means, for or as of any date for any Security, the dollar volume-weighted
average price for such Security on the Trading Market (or, if the Trading Market
is not the principal trading market for such Security, then on the principal
securities exchange or securities market on which such Security is then traded)
during the period beginning at 9:30:01 a.m., New York time, and ending at
4:00:00 p.m., New York time, as reported by Bloomberg through its “HP” function
(set to weighted average) or, if the foregoing does not apply, the dollar
volume-weighted average price of such Security in the over-the-counter market on
the electronic bulletin board for such Security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such Security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such Security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
Security on such date on any of the foregoing bases, the VWAP of such Security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. All such determinations shall be appropriately adjusted
for any stock dividend, stock split, stock combination, recapitalization or
other similar transaction during such period.

 

ARTICLE II PURCHASE AND SALE

 

2.1 Closing. The closing of the offer and sale of the Notes (the “Closing”)
shall occur at 10:00 am (New York City time) at the offices of Pryor Cashman
LLP, 7 Times Square, New York, New York 10036, on the first (1st) Trading Day on
which the conditions to the Closing set forth in Section 2.6 hereof are
satisfied or waived in writing as provided elsewhere herein, or on such other
date and time as agreed to by the Company and the Purchasers (the “Closing
Date”)

 

2.2 Conditions to Purchase of Notes. Subject to the terms and conditions of this
Agreement, the Purchasers will at the Closing, on the Closing Date, purchase
from the Company the Notes in the amounts and for the purchase price as set
forth on Schedule 1 (the “Purchase Price”), provided, that on the Closing Date,
(i) no Event of Default (or event that with the passage of time or the giving of
notice, or both, would become an Event of Default), shall have occurred or would
result therefrom; and (ii) the applicable conditions in Section 2.5 hereof have
been satisfied.

 

2.3 Purchase Price and Payment of the Purchase Price for the Notes. The Purchase
Price for the Notes to be purchased by each Purchaser at the Closing shall be as
set forth on Schedule 1 and shall be paid at the Closing by such Purchaser by
wire transfer of immediately available funds to the Company in accordance with
the Company’s written wire instructions, against delivery of the Notes. The
Purchase Price for each Note purchased shall be ten (10%) less than the
aggregate principal amount of each such Note purchased, which 10% discount shall
constitute original issue discount.

 

 10 

 

  

2.4 Deliveries.

 

(a) On or prior to the Closing Date (except as noted), the Company shall deliver
or cause to be delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) the specified Notes, having the respective principal amounts set forth on
Schedule 1, registered in the name of specified Purchaser;

 

(iii) 100,000 Commitment Shares as set forth on Schedule I, registered in the
name of the specified Purchaser (the “LH Commitment Shares”);

 

(iv) the Collateral Agency Agreement, duly executed by the Company and the
Target;

 

(v) the Registration Rights Agreement duly executed by the Company;

 

(vi) the Guaranty duly executed by the Target;

 

(vii) the Security Agreement duly executed by the Company and its Subsidiaries,
as applicable;

 

(viii) the Intellectual Property Security Agreement duly executed by the Company
and its Subsidiaries, as applicable;

 

(ix) the Amended and Restated Security Agreement duly executed by the Company,
the Target and the Target’s Subsidiaries, as applicable;

 

(x) the Canadian Security and Pledge Agreement duly executed by the Target and
its Canadian Subsidiaries;

 

(xi) the Canadian Amended and Restated Security and Pledge Agreement duly
executed by the Target and the Target’s Subsidiaries, as applicable;

 

(xii) The Canadian Guaranty executed by the Target and its Canadian
Subsidiaries;

 

(xiii) an officer’s certificate and compliance certificate, each in a form
reasonably acceptable to the Purchaser’s counsel; and

 

(xiv) such other opinions, certificates, statements, including, without
limitation, a closing statement, and agreements as the Purchasers’ counsel may
reasonably require.

 

(b) On or prior to the Closing Date, the Purchaser signatory to the specified
agreement shall deliver or cause to be delivered to the Company, as applicable,
the following:

 

(i) this Agreement duly executed by such Purchaser;

 

(ii) the applicable Purchaser’s Subscription Amount as to the Note being
purchased by such Purchaser at the Closing by wire transfer to an account
specified in writing by the Company to such Purchaser prior to the Closing Date;

 

(iii) the Collateral Agency Agreement duly executed by the Purchasers;

 

(iv) the Registration Rights Agreement duly executed by the Purchasers;

 

(v) the Security Agreements duly executed by the Purchasers, as applicable; and

 

 11 

 

  

(vi) the Intellectual Property Security Agreement duly executed by the specified
Purchaser.

 

2.5 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects as at the Closing Date of the
representations and warranties of the Purchasers contained in any Transaction
Document (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date pursuant to any Transaction Document
shall have been performed;

 

(iii) the delivery by the specified Purchaser of the items set forth in Section
2.4(b); and

 

(iv) the specified Purchaser’s Subscription Amount being equal to the Purchase
Price due and payable at the Closing.

 

(b) The respective obligations of the Purchasers hereunder in connection with
each Closing are subject to the following conditions being met:

 

(i) the accuracy in all material respects when made as to the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.4(a);

 

(iv) there is no existing Event of Default (as defined in the Notes) and no
existing event which, with the passage of time or the giving of notice, would
constitute an Event of Default;

 

(v) there is no breach of an obligations, covenants and agreements under the
Transaction Documents and no existing event which, with the passage of time or
the giving of notice, would constitute a breach under the Transaction Documents;

 

(vi) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

 

(vii) from the date hereof to the Closing Date, trading in the shares of Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Purchaser, and
without regard to any factors unique to the Purchaser, makes it impracticable or
inadvisable to purchase the Securities at the Closing;

 

(viii) the Company meets the current public information requirements under Rule
144; and

 

(ix) any other conditions contained herein or the other Transaction Documents.

 

 12 

 

  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company Parties. The Company hereby
makes the following representations and warranties (and, to the extent provided
in the Security Agreement or any other Transaction Document, each other Company
Party makes the following representations and warranties as, and to the extent
applicable to, such Company Party) to each Purchaser as of the Closing Date as
to each Company Party, each subject to the exceptions set forth in the
Disclosure Certificate, which Disclosure Certificates is deemed a part hereof
and qualifies any representation or otherwise made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure
Certificates:

 

(a) Subsidiaries. All of the direct and indirect Subsidiaries of the Company are
set forth on the Disclosure Certificate. The Company owns, directly or
indirectly, all of the Capital Stock and Stock Equivalents of each Subsidiary
free and clear of any Liens, other than as set forth in the SEC Reports, and all
of the issued and outstanding shares of Capital Stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

 

(b) Organization and Qualification. Each Company Party is a Person having the
corporate form listed on the Disclosure Certificate, duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
listed on the Disclosure Certificate and is duly qualified or licensed to
transact business in its jurisdiction of organization, the jurisdiction of its
principal place of business, any other jurisdiction where the Purchasers have
filed a UCC financing statement or a mortgage and, except where the failure to
do so would not have a Material Adverse Effect, any other jurisdiction where
such qualification is necessary to conduct its business or own the property it
purports to own – and no Proceeding exists or has be instituted or threatened in
any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification. Each Company Party
has the right, power and authority to enter into and discharge all of its
obligations under each Transaction Document to which it purports to be a party,
each of which constitutes a legal, valid and binding obligation of such Company
Party, enforceable against it in accordance with its terms, subject only to
bankruptcy and similar Regulations affecting creditors’ rights generally; and
has the power, authority, Permits and Licenses to own its property and to carry
on its business as presently conducted. No Company Party is engaged in the
business of extending credit (which shall not include intercompany credit among
the Company Parties) for the purpose of purchasing or carrying margin stock or
any cryptocurrency, token or other blockchain asset.

 

(c) Authorization; Enforcement. The execution, delivery, performance by each
Company Party of its obligations, and exercise by such Company Party of its
rights under the Transaction Documents, including, if applicable, the sale of
Notes and other securities under this Agreement, (i) have been duly authorized
by all necessary corporate actions of such Company Party, (ii) except for the
Required Filings, do not require any Consents or Permits that have not been
obtained prior to the date hereof and each such Permit or Consent is in full
force and effect and not subject of any pending or, to the best of any Company
Party’s knowledge, threatened, attack or revocation, (iii) are not and will not
be in conflict with or prohibited or prevented by or create a breach under (A)
except for those that do not have a Material Adverse Effect, any Regulation or
Permit, (B) any corporate governance document or resolution or (C) except for
those that do not have a Material Adverse Effect, any Contractual Obligation or
provision thereof binding on such Company Party or affecting any property of
such Company Party and (iv) will not result in the imposition of any Lien on the
Collateral other than Liens for the benefit of the Purchaser Parties. Upon
execution and delivery thereof, each Transaction Document to which such Company
Party purports to be a party shall constitute the legal, valid and binding
obligation of such Company Party, enforceable against such Company Party in
accordance with its terms.

 

(d) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Conversion Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its duly authorized Capital Stock a number of
shares of Common Stock for issuance of the Commitment Shares and Conversion
Shares at least equal to the Required Minimum on the date hereof or as provided
for in Section 4.10(a).

 

 13 

 

  

(e) Capitalization. The capitalization of the Company is as set forth on the
Disclosure Certificate, which Disclosure Certificate also includes the number of
shares of Common Stock owned beneficially, and of record, by Affiliates of the
Company as of the date hereof. The Company has not issued any Capital Stock or
Stock Equivalent since its most recently filed periodic report under the
Exchange Act except (i) as set forth on the Disclosure Certificate, (ii) for the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and (iii) pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act as set forth on the
Disclosure Certificate. No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in, or
triggered by, the transactions contemplated by the Transaction Documents
(including the issuance of the Conversion Shares upon conversion of the Notes in
accordance with their terms) as set forth on the Disclosure Certificate. There
are no outstanding Stock Equivalents with respect to any shares of Common Stock,
and there are no Contractual Obligations by which the Company or any Subsidiary
is or may become bound to issue additional shares of Common Stock or Common
Stock Equivalents except as set forth on the Disclosure Certificate. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or any other securities to any Person (other than to any
Purchaser) and will not result in a right of any holder of securities issued by
any Company Party to adjust the exercise, conversion, exchange or reset price
under any Stock Equivalent, except as set forth on the Disclosure Certificate.
All of the outstanding shares of Capital Stock of the Company are duly
authorized, validly issued, fully paid and nonassessable, have been issued in
compliance with all securities Regulations, and no such outstanding share was
issued in violation of any preemptive right or similar or other right to
subscribe for or purchase securities or any other existing Contractual
Obligation. No further approval or authorization of any stockholder or the Board
of Directors, and no other Permit or Consent, is required for the issuance and
sale of the Securities. There are no stockholders’ agreements, voting agreements
or other similar Contractual Obligations with respect to the Company’s Capital
Stock or Stock Equivalents to which the Company is a party or, to the knowledge
of the Company, between or among any of the Company’s stockholders or other
equity investors.

 

(f) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the one (1) year preceding the date hereof
(or such shorter period as the Company was required by Regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Except as disclosed in footnotes to such financial statements, such
financial statements have been prepared in accordance with GAAP and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to customary and immaterial year-end audit adjustments.

 

(g) Material Adverse Effects; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof: (i) there has been no event that has had, or could
reasonably be expected to result in, a Material Adverse Effect, (ii) no Company
Party has incurred any Indebtedness or other liability (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required by GAAP to be reflected in the Company’s financial statements and not
required to be disclosed in filings made with the Commission, (iii) no Company
Party has altered its fiscal year or accounting methods; (iv) no Company Party
has declared or made any Restricted Payment or entered in any Contractual
Obligation to do so, (v) no Company Party has issued any Capital Stock to any
officer, director or other Affiliate, and (vi) there has been no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to any Company Party,
their Subsidiaries or their respective businesses, properties, operations,
assets or financial condition, that would be required to be disclosed by any
Company Party under applicable securities Regulations at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.

 

 14 

 

  

(h) Litigation. Except as set forth in the SEC Reports, there is no Proceeding
against any Company Party of any Subsidiary of any Company Party or any current
or former officer or director of any Company Party or any Subsidiary of any
Company Party in its capacity as such which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, (ii) involves the Commission or otherwise involves violations of
securities Regulations or (iii) could, assuming an unfavorable result, have or
reasonably be expected to result in a Material Adverse Effect, and none of the
Company Parties, their Subsidiaries, or any director or officer of any of them,
is or has been the subject of any Proceeding involving a claim of violation of
or liability under securities Regulations or a claim of breach of fiduciary
duty. The Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(i) Labor Relations. There is no (i) no unfair labor practice at any Company
Party and there is no unfair labor practice complaint pending against any
Company Party or any Subsidiary of any Company Party or, to their knowledge of
any Company Party, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against any Company
Party or any Subsidiary of any Company Party or to their knowledge threatened
against any of them, (ii) no strike, work stoppage or other labor dispute in
existence or to their knowledge threatened involving any Company Party or any
Subsidiary of any Company Party, and (iii) no union representation question
existing with respect to the employees of any Company Party or any Subsidiary of
any Company Party, as the case may be, and no union organization activity that
is taking place, except (with respect to any matter specified in clause (i),
(ii) or (iii) above, either individually or in the aggregate) such as could not
reasonably likely to have a Material Adverse Effect. None of the Company’s or
its Subsidiaries’ employees is a member of a union that relates to such
employee’s relationship with the Company or such Subsidiary, and neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement. To the knowledge of the Company, the continued service to the Company
of the executive officers of the Company Parties and their Subsidiaries is not,
and is not expected to be, in violation of any material term of any Contractual
Obligation in favor of any third party, and does not subject any Company Party
or any Subsidiary of any Company Party to any Loss with respect to any of the
foregoing matters.

 

(j) Compliance. No Company Party and no Subsidiary thereof, except as set forth
in the SEC Reports or as could not have or reasonably be expected to result in a
Material Adverse Effect: (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has any Company Party or any Subsidiary thereof received notice of a claim that
it is in default under or that it is in violation of, any Contractual Obligation
(whether or not such default or violation has been waived); (ii) is in violation
of any judgment, decree or order of any Governmental Authority; (iii) is or has
been in violation of any Regulation, and to the knowledge of each Company Party,
no Person has made or threatened to make any claim that such a violation exists
(including relating to taxes, environmental protection, occupational health and
safety, product quality and safety, employment or labor matters) or (iv) has
incurred, or could reasonably be expected to incur Losses relating to compliance
with Regulations (including clean-up costs under environmental Regulations), nor
have any such Losses been threatened.

 

(k) Permits. Each Company Party and its Subsidiaries possess all Permits, each
issued by the appropriate Governmental Authority, that are necessary to conduct
their respective businesses as described in the SEC Reports and which failure to
possess could reasonably be expected to result in a Material Adverse Effect and
no Company Party nor any Subsidiary thereof has received any notice of
proceedings relating to the revocation or modification of any such Permit.

 

 15 

 

 

(l) Title to Assets. Each Company Party and their Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good title
in fee simple to all personal property owned or purported to be owned by any of
them that is material to the business of any Company Party or any Subsidiary of
any Company Party, in each case free and clear of all Liens except as set forth
in the SEC Reports and except for (i) Liens that do not materially affect the
value of any such property and do not materially interfere with the use made and
proposed to be made of such property by the Company Parties and their
Subsidiaries and (ii) Liens for the payment of federal, state or other taxes,
for which appropriate reserves have been made therefor in accordance with GAAP
and, the payment of which is neither delinquent nor subject to penalties. Any
real property and facilities held under lease by any Company Party or any
Subsidiary of the Company Parties (and any personal property if such lease is
material to the business of any Company Party or any Subsidiary of any Company
Party) are held by them under valid, subsisting and enforceable leases with
which the Company Parties and their Subsidiaries party thereto are in
compliance.

 

(m) Intellectual Property. Except where the failure to do so would not have a
Material Adverse Effect, each Company Party and each Subsidiary of the Company
Parties have, or have rights to use, all Intellectual Property Rights they
purport to have or have rights to use, which, in the aggregate for all such
Company Party and such Subsidiary, constitute all Intellectual Property Rights
necessary or required for use in connection with the businesses of the Company
Parties and their Subsidiary as presently conducted. No Company Party and no
Subsidiary of any Company Party has received a notice (written or otherwise)
that any of the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement, and, to the knowledge of each Company
Party and its Subsidiaries, no event has occurred that permits, or would permit
after notice or passage of time or both, the revocation, suspension or
termination of such rights. No Company Party and no Subsidiary of any Company
Party has received, since the date of the latest audited financial statements
included within the SEC Reports, a written notice of a claim, nor has such a
claim been threatened or could reasonably be expected to be made, and no Company
Party and no Subsidiary of any Company Party otherwise has any knowledge that
any slogan or other advertising device, product, process, method, substance or
other Intellectual Property or goods or services bearing or using any
Intellectual Property Right presently contemplated to be sold by or employed by
Intellectual Property Right of any Company Party or any Subsidiary of any
Company Party violate or infringe upon the rights of any Person, except as could
not reasonably be expected to have a Material Adverse Effect. To the knowledge
of each Company Party and its Subsidiaries, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. Each Company Party and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. As of such Closing Date , no Company
Party and no Subsidiary of any Company Party has any Intellectual Property Right
registered, or subject to pending applications, in the United States Patent and
Trademark Office or any similar office or agency in the United States, any State
thereof, any political subdivision thereof or in any other country, other than
those set forth on the Disclosure Certificate, or has granted any licenses with
respect thereto other than as set forth on the Disclosure Certificate. The
Disclosure Certificate also sets forth all Contractual Obligations or other
arrangements of any Company Party or any Subsidiary of any Company Party as in
effect on the date hereof pursuant to which such Company Party or such
Subsidiary has a license or other right to use any Intellectual Property owned
by another Person and the dates of the expiration of such Contractual
Obligations or other arrangements (collectively, together with such Contractual
Obligations or other arrangements as may be entered into by any Company Party or
any Subsidiary of any Company Party after the date hereof, the “License
Agreements”). As of the date hereof, all material License Agreements and related
rights are in full force and effect, no default or event of default exists with
respect thereto in respect of the obligations of licensor or with respect to any
royalty or other payment obligations of any Company Party or any Subsidiary of
any Company Party or any obligation of any Company Party or any Subsidiary of
any Company Party with respect to manufacturing standards, quality control or
specifications and each such Company Party or such Subsidiary is in compliance
with the terms thereof in all material respects and no owner, licensor or other
party thereto has sent any notice of termination or its intention to terminate
such license or rights.

 

(n) Transactions with Related Parties. Except as set forth in the SEC Reports,
no Company Party and no Subsidiary of any Company Party is a party to any
Contractual Obligation or other transaction with any Related Party that is not a
Company Party or Subsidiary of a Company Party, including (a) Investments by any
Company Party or any Subsidiary thereof in any such other Related Party or
Indebtedness owing by or to any such other Related Party and (b) transfers,
sales, leases, assignments or other acquisitions or dispositions of any asset,
in each case except for (x) transactions in the ordinary course of business on a
basis no less favorable to the Company Parties and their Subsidiaries as would
be obtained in a comparable arm’s length transaction with a Person not a Related
Party and (y) salaries and other director or employee or other staff
compensation, including expense reimbursements and employee benefits, of the
Company Parties and their Subsidiaries.

 

 16 

 

  

(o) Sarbanes-Oxley; Internal Accounting Controls. The Company and its
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all related Regulations. The Company Parties and their Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and its Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and its Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed in
the reports the Company is required to file or submit under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and its Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) that have materially affected, or is reasonably
likely to materially affect, the internal control over financial reporting of
the Company and its Subsidiaries.

 

(p) Certain Fees. No brokerage or finder’s fees or commissions or similar fees
are or will be payable by any Company Party or any Subsidiary of any Company
Party to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. No Purchaser shall have any
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section 3.1(p)
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(q) Private Placement. Assuming the accuracy of each Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

 

(r) Investment Company. No Company Party and no Subsidiary of any Company Party
is, or is an Affiliate of (and, immediately after receipt of payment for the
Securities and before and after giving effect to the use of the proceeds
thereof, none will be or be an Affiliate of), an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. Each Company Party
and each Subsidiary of any Company Party shall conduct its business in a manner
so that it will not become an “investment company” subject to registration under
the Investment Company Act of 1940, as amended.

 

(s) Registration Rights. No Person has any right to cause any Company Party or
any Subsidiary of any Company Party to effect the registration under the
Securities Act of any securities of any Company Party or any Subsidiary of any
Company Party.

 

(t) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The Company has submitted, or will submit,
as applicable, the Listing of Additional Shares Notification Form with the
Nasdaq Capital Market with respect to the offering of the Securities. In this
regard, the Company represents that the issuance of the Commitment Shares and
Conversion Shares would not exceed the maximum number of shares of Common Stock
that may be issued under the Listing Rules of the Nasdaq Stock Market LLC
without obtaining stockholder approval.

 

 17 

 

  

(u) Application of Takeover Protections. The Company and the Board of Directors
(or equivalent body) have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable as a result of the Purchasers and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including as a result of the Company’s issuance of the Securities and the
ownership of the Securities by any Purchaser or any Affiliate of any Purchaser.

 

(v) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, each Company Party
confirms that none of the Company Parties, their Affiliates, or agents or
counsel or any other Person acting on behalf of the foregoing has provided any
Purchaser, any Purchaser Party or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information. The Company understands and confirms that each Purchaser will rely
on the foregoing representation in effecting transactions in securities of the
Company. All of the disclosures furnished by or on behalf of any Company Party
or any Affiliate thereof to any Purchaser regarding the Company Parties and
their Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Certificate, are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company Parties during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading. Each
Company Party acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2.

 

(w) No Integrated Offering. Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2, no Company Party, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(x) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.

 

(y) Foreign Corrupt Practices. No Company Party and no Related Party of any
Company Party, has done any of the following, directly or indirectly (including
through agents, contractors, trustees, representatives and advisors): (i) made
contributions or payments of, or reimbursement for, gifts, entertainment or
other expenses, in each case that could reasonably be viewed as unlawful under
U.S. or other Regulations related to foreign or domestic political activity or
(ii) made payments to U.S. or other officials, judges, employees or other staff
members of any Governmental Authority or other Persons viewed as government
officials under any Regulation or to any foreign or domestic political parties,
elected or union officials or campaigns in order to obtain, retain or direct
business or obtain any improper advantage, and no part of the proceeds of the
Notes will be used, directly or indirectly, to fund any such payment; (iii)
failed to disclose fully any contribution or other payment made by any Company
Party or any Subsidiary of any Company Party (or made by any person acting on
the behalf of any of the foregoing) which could reasonably be viewed as in
violation of U.S. or other Regulations; or (iv) any other activity in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
other Regulation sanctioning or purporting to sanction bribery, corruption and
other improper payments.

 

 18 

 

  

(z) Accountants. The Company’s accounting firm is WithumSmith+Brown, PC. To the
knowledge and belief of the Company, such accounting firm is a registered public
accounting firm as required by the Exchange Act.

 

(aa) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by any Company Party
to arise, between the Company and the accountants and lawyers formerly or
presently employed by the Company and the Company is current with respect to any
fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

 

(bb) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser,
Purchaser Party or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

 

(cc) Regulation M Compliance. The Company has not, and to its knowledge no
Company Party, Subsidiary of any Company Party or no one acting on any of their
behalf has, (i) taken, directly or indirectly, any action designed to cause or
to result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities, (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Securities, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent in connection with the placement of the
Securities.

 

(dd) Stock Option Plans. The Company has not knowingly granted, and there is no
and has been no Company policy or practice to knowingly grant, stock options
prior to, or otherwise knowingly coordinate the grant of stock options with, the
release or other public announcement of material information regarding the
Company or its Subsidiaries or their financial results or prospects.

 

(ee) Sanctions. No Company Party and no Related Party of any Company Party,
directly or indirectly (including through agents, contractors, trustees,
representatives or advisors) (a) is in violation of any Sanctions Law or engages
in, or conspire or attempts to engage in, any transaction evading or avoiding
any prohibition in any Sanction Law, (b) is a Sanctioned Person or derive
revenues from investments in, or transactions with Sanctioned Persons, (c) has
any assets located in Sanctioned Jurisdictions or (d) deals in, or otherwise
engages in any transactions relating to, any property or interest in property
blocked pursuant to any Regulation administered or enforced by the U.S. Office
of Foreign Assets Control (“OFAC”). The Borrower will not use, directly or
indirectly, any part of the proceeds of any Note hereunder to fund, and none of
the Borrower or its Related Parties, either directly or indirectly (including
through agents, contractors, trustees, representatives or advisors), are engaged
in any operations involving, the financing of any investments or activities in,
or any payments to, a Sanctioned Person.

 

(ff) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon any Purchaser’s request.

 

 19 

 

 

(gg) Bank Holding Company Act and Other Limiting Regulations. No Company Party
and no Affiliate of any Company Party is subject to the Bank Holding Company Act
of 1956, as amended (the “BHCA”) and to regulation by the Board of Governors of
the Federal Reserve System (the “Federal Reserve”). No Company Party and no
Subsidiary or Affiliate of any Company Party owns or controls, directly or
indirectly, individually or in the aggregate, five percent (5%) or more of the
outstanding shares of any class of voting securities or twenty-five percent or
more of the total equity of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve. No Company Party and no Subsidiary or
Affiliate of any Company Party, either individually or in the aggregate,
directly or indirectly, exercise or has the ability to exercise a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. The Company is not
an “investment company” and is not a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940. The Company
is not subject to regulation under the Public Utility Holding Company Act of
2005, the Federal Power Act, the Interstate Commerce Act or the Investment
Company Act of 1940 or to any Regulation or Permit limiting the Company’s
ability to incur indebtedness for borrowed money.

 

(hh) Promotional Stock Activities. No Company Party, no Subsidiary of any
Company Party and none of their officers, directors, managers, affiliates or
agents have engaged in any stock promotional activity that could give rise to a
complaint, inquiry, or trading suspension by the Securities and Exchange
Commission alleging (i) a violation of the anti-fraud provisions of the federal
securities laws, (ii) violations of the anti-touting provisions, (iii) improper
“gun-jumping; or (iv) promotion without proper disclosure of compensation.

 

(ii) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company Parties (i) have made or filed all United States federal,
state and local income and all foreign income and franchise tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) have
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations and (iii) have set aside on their respective books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company Parties know of no basis
for any such claim.

 

(jj) Seniority. As of the Closing Date, except for the Indebtedness set forth on
the Disclosure Certificate and Indebtedness having an outstanding principal
amount as of the applicable Closing Date not exceeding $50,000, no Indebtedness
or other claim against any Company Party is senior in right of payment to the
Notes or the obligations due thereunder or their guaranties, whether with
respect to interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

 

(kk) Acknowledgment Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 3.2(f) or Section 4.12), it is understood and acknowledged by the
Company that: (i) the Purchaser has not been asked by the Company to agree, nor
has the Purchaser agreed, to desist from purchasing or selling Securities of the
Company or from entering into Short Sales or Derivatives based on securities
issued by the Company or to hold the Securities for any specified term, (ii)
past or future open market or other transactions by the Purchaser, specifically
including Short Sales or Derivatives , before or after any Closing or the
closing of any future private placement transactions, may negatively impact the
market price of the Company’s publicly-traded securities, (iii) the Purchaser,
and counter-parties in Derivatives to which the Purchaser is a party, directly
or indirectly, may presently have a “short” position in the shares of Common
Stock and (iv) the Purchaser shall not be deemed to have any affiliation with or
control over any arm’s length counter-party in any Derivative. The Company
further understands and acknowledges that (y) the Purchaser may engage in
hedging activities at various times during the period that the Securities are
outstanding, including, during the periods that the value of the Commitment
Shares and Conversion Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities and Derivatives do not constitute a
breach of any of the Transaction Documents.

 

(ll) AML/CTF Regulations. The operations of the Company Parties and their
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970 and other applicable money
laundering and counter-terrorism financing Regulations (collectively, the
“AML/CTF Regulations”), and no action, suit or proceeding by or before any court
or governmental agency, authority or body or any arbitrator involving any
Company Party or any Subsidiary of any Company Party with respect to any AML/CTF
Regulation is pending or, to the knowledge of any Company Party or any such
Subsidiary, threatened.

 

 20 

 

  

(mm) No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506(b) of Regulation D promulgated under
the Securities Act, none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of twenty percent
(20%) or more of the Company’s outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in Rule
405 under the Securities Act) connected with the Company in any capacity at the
time of sale (each, an “Issuer Covered Person”) is subject to any of the "Bad
Actor" disqualifications described in Rule 506(d)(1)(i) to (viii) of Regulation
D promulgated under the Securities Act (a “Disqualification Event”), except for
a Disqualification Event covered by Rule 506(d)(2) or (d)(3) of Regulation D
promulgated under the Securities Act. The Company has exercised reasonable care
to determine whether any Issuer Covered Person is subject to a Disqualification
Event. The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e) of Regulation D promulgated under the Securities
Act, and has furnished to the Purchaser a copy of any disclosures provided
thereunder.

 

(nn) Other Covered Persons. To the knowledge of the Company there is no Person
(other than any Issuer Covered Person) that has been or will be paid (directly
or indirectly) remuneration for solicitation of the Purchaser in connection with
the sale of any Securities.

 

(oo) Notice of Disqualification Events. The Company will notify the Purchaser in
writing, prior to such Closing Date, of (i) any Disqualification Event relating
to any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(pp) Payments of Cash. Except as disclosed on the Disclosure Certificate,
neither the Company, its officers, or any Affiliates or agents of the Company
have withdrawn or paid cash (not including a check or other similar negotiable
instrument) to any vendor in an aggregate amount that exceeds Five Thousand
Dollars ($5,000) for any purpose.

(qq) Subsidiary Rights. Each Company Party has the unrestricted right to vote,
and (subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by any
Company Party or any Subsidiary of any Company Party.

 

(rr) Shell Company Status. The Company has never been, and is not presently, an
issuer identified as a “Shell Company”.

 

(ss) Full Disclosure. No representation or warranty by any Company Party in any
Transaction Document and no statement contained in the Disclosure Certificate to
this Agreement or any certificate or other document furnished or to be furnished
to any Purchaser or any Purchaser Party or their attorneys or advisors pursuant
to any Transaction Document contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements contained
therein, in light of the circumstances in which they are made, not misleading.

 

3.2 Representations and Warranties of Each Purchaser. Each Purchaser, severally
and not jointly, for itself and for no other Purchaser, hereby represents and
warrants as of the date hereof to the Company as follows (unless as of a
specific date therein in which case they shall be accurate as of such date):

 

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

 

 21 

 

  

(b) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities in compliance with applicable federal and state securities laws).
Such Purchaser is acquiring the Securities hereunder in the ordinary course of
its business.

 

(c) Purchaser Status. At the time such Purchaser was offered or otherwise
purchased or acquired the Securities, it was, and as of the date hereof it is,
and on each date on which it converts the Notes it will be an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act.

 

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(f) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, if such Purchaser
is a multi-managed investment vehicle (whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets), the representation
set forth above in this clause (f) shall only apply with respect to the portion
of assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

Each Company Party acknowledges and agrees that the representations and
warranties of each Purchaser set forth in Section 3.2 shall not modify, amend or
affect any Purchaser’s right to rely on the representations and warranties of
any Company Party contained in this Agreement or in any other Transaction
Document or any other document or instrument executed and/or delivered in
connection with this Agreement or the consummation of the transaction
contemplated hereby.

 



 22 

 

 

ARTICLE IV OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions. 

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, at the Company’s sole expense in the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act. As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights and obligations of a Purchaser under this Agreement.

 

(b) Each Purchaser agrees, severally but not jointly, to the imprinting, for as
long as is required by this Section 4.1, of a legend on all of the Securities in
the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[CONVERTIBLE][EXERCISABLE]] HAS NOT [HAVE] BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[CONVERSION] [EXERCISE] OF THIS SECURITY]] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that each Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of its Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties. Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the Company’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.

 

(c) Certificates evidencing the Commitment Shares and Conversion Shares shall
not contain any legend (including the legend set forth in Section 4.1(b)): (i)
following any sale of such Commitment Shares or Conversion Shares pursuant to
Rule 144, (ii) if such Commitment Shares or Conversion Shares are eligible for
sale under Rule 144 or (iii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall, upon
request of the Purchaser and at the Company’s sole expense, cause its counsel
(or at the Purchaser’s option exercised in its sole discretion, counsel selected
by the Purchaser) to issue a legal opinion to the Transfer Agent promptly after
any of the events described in (i) through (iii) in the preceding sentence if
required by the Transfer Agent to effect the removal of the legend from any
certificate (with a copy to the Purchaser and its broker). If all or any portion
of any Note are converted, as applicable, at a time when such Commitment Shares
or Conversion Shares may be sold under Rule 144 or if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Commitment Shares or Conversion Shares shall be issued
free of all legends. The Company agrees that following such time as such legend
is no longer required under this Section 4.1(c), it will, no later than two (2)
Trading Days following the delivery by the Purchaser to the Company or the
Transfer Agent of a certificate representing Commitment Shares or Conversion
Shares issued with a restrictive legend (such second (2nd) Trading Day, the
“Legend Removal Date”), instruct the Transfer Agent to deliver or cause to be
delivered to the Purchaser a certificate representing such shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 4.14.1. Certificates for the
Commitment Shares or Conversion Shares subject to legend removal hereunder shall
be transmitted by the Transfer Agent to the Purchaser by crediting the account
of the Purchaser’s prime broker with the Depository Trust Company System as
directed by the Purchaser.

 

 23 

 

  

(d) In addition to such Purchaser’s other available remedies, the Company shall
pay to such Purchaser, in cash, as partial liquidated damages and not as a
penalty, $1,000 per Trading Day for each Trading Day after the Legend Removal
Date of such Securities of such Purchaser until such certificate is delivered
without a legend. Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Company’s failure to deliver certificates representing
any Securities as required by the Transaction Documents, and each Purchaser
shall have, severally and not jointly, the right to pursue all remedies
available to it at law or in equity including a decree of specific performance
and/or injunctive relief.

 

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including its obligation to issue the Conversion Shares pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.

 

4.3 Furnishing of Information; Public Information.

 

(a) The Company covenants to maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

 

(b) At any time during the period commencing from the six (6)-month anniversary
of the date hereof and ending at such time that all of the Securities have been
sold or may be sold without the requirement for the Company to be in compliance
with Rule 144(c)(1) and otherwise without restriction or limitation pursuant to
Rule 144, if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to any Purchaser’s other available remedies, the Company shall pay
to each Purchaser, in cash, as partial liquidated damages and not as a penalty,
by reason of any such delay in or reduction of its ability to sell its
Securities, an amount in cash equal to two percent (2.0%) of the aggregate
Subscription Amount of such Purchaser’s Securities on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for such Purchaser to transfer the Commitment
Shares or Conversion Shares pursuant to Rule 144. The payments to which such
Purchaser shall be entitled pursuant to this Section 4.3(b) are referred to
herein as “Public Information Failure Payments.” Public Information Failure
Payments shall be paid on the earlier of (i) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (ii) the
third (3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments when required by the preceding sentence,
such Public Information Failure Payments shall bear interest at the rate of 2.0%
per month (accruing and due daily and prorated for partial months) until paid in
full. Nothing herein shall limit each Purchaser’s right to pursue actual damages
for the Public Information Failure, and each Purchaser shall have the right to
pursue all remedies available to it at law or in equity including a decree of
specific performance and/or injunctive relief and recovery of loss profits.

 

4.4 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

 

 24 

 

  

4.5 Conversion Procedures. The form of Notice of Conversion included in any Note
sets forth the totality of the procedures required of the applicable Purchaser
in order to convert such Note. Without limiting the preceding sentences, no
ink-original Notice of Conversion shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of
Conversion form be required in order to convert the Notes. No additional legal
opinion, other information or Notice of Conversion instructions shall be
required of the Purchaser to convert such Note. The Company shall honor
conversions of any Note, and shall deliver Conversion Shares in accordance with
the terms, conditions and time periods set forth in the Transaction Documents.

 

4.6 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“acquiring person” (or similar or equivalent term) under any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or similar anti-takeover plan or arrangement in effect or
hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
the Company and any Purchaser.

 

4.7 Material Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
each Company Party covenants and agrees that neither it, nor any of its
Affiliates, nor any other Person acting on its behalf, will provide any
Purchaser, any Purchaser Party or their respective agents or counsel with any
information that any Company Party believes constitutes material non-public
information, unless prior thereto such information is disclosed to the public,
or such Purchaser shall have entered into a written agreement with the Company
regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

4.8 Use of Proceeds. The Company Parties shall use the net proceeds as set forth
in the Disclosure Certificate.

 

4.9 Indemnification of Each Purchaser Party. Each Company Party shall, jointly
and severally, indemnify against, and hold harmless from, each Purchaser, the
Collateral Agent, the Purchaser Agent, their Related Parties, each Person who
controls any of them (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and their agents, contractors, trustees,
representatives and advisors (each, a “Purchaser Party”) any and all Losses that
any Purchaser Party may suffer or incur as a result of or relating to (a) the
administration, performance or enforcement by the Purchasers of any of the
Transaction Documents or consummation of any transaction described therein, (b)
the existence of, perfection of, a Lien upon or the sale or collection of, or
any other damage, Loss, failure to return or other realization upon any
collateral, (c) the failure of any Company Party or any of their Related Parties
(whether directly or through their agents, contractors, trustees,
representatives and advisors) to observe, perform or discharge any of the
covenants or duties under any of the Transaction Documents, (d) any Proceeding,
whether or not any Purchaser Party is a party thereto (including Proceedings
instituted by any Governmental Authority or any holder of any equity interest
in, or other direct or indirect investor in, the Company who is not an Affiliate
of such Purchaser Party) with respect to any of the Transaction Documents or the
transactions contemplated therein. Additionally, if any Taxes (excluding Taxes
imposed upon or measured solely by the net income of the recipient of any
payment made under any Transaction Document, but including any intangibles tax,
stamp tax, recording tax or franchise tax) shall be imposed on any Company Party
or Purchaser Party, whether or not lawfully payable, on account of the execution
or delivery of this Agreement, or the execution, delivery, issuance or recording
of any of the other Transaction Documents, or the creation or repayment of any
of obligations hereunder, by reason of any applicable Regulations now or
hereafter in effect, each Company shall, jointly and severally, pay (or shall
promptly reimburse such Purchaser Party for the payment of) all such Taxes,
including any interest, penalties, expenses and other Losses with respect
thereto), and will indemnify and hold the Purchaser Parties harmless from and
against all Losses arising therefrom or in connection therewith. The foregoing
indemnities shall not apply to Losses incurred by any Purchaser Party as a
result of its own gross negligence or willful misconduct as determined by a
final non-appealable order of a court of competent jurisdiction. Notwithstanding
anything to the contrary in any Transaction Document, the obligations of the
Company Parties with respect to each indemnity given by them in this Agreement
or any of the other Transaction Documents in favor of the Purchaser Parties
shall survive the payment in full of the Notes and the termination of this
Agreement. The indemnification required by this Section 4.9 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred. The indemnification
contained herein shall be in addition to any cause of action or similar right of
any Purchaser Party against any Company Party or others and any liabilities any
Company Party may be subject to pursuant to any Regulation.

 

 25 

 

  

4.10 Reservation and Listing of Securities.

 

(a) The Company shall maintain a reserve equal to __________ shares from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may then be required to fulfill its obligations in
full under the Transaction Documents. Upon a reverse stock split or increase in
the authorized Common Stock of the Company, the Company will immediately
instruct the Transfer Agent to reserve at least two and one-half times (2.5x)
the full number of Conversion Shares issuable pursuant to all of the Notes at
the Fixed Conversion Price after giving effect to such stock split or increase.
This reserve amount shall be updated monthly.

 

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than 100% of the Required Minimum on
such date, then the Board of Directors shall amend the Company’s Articles of
Incorporation (or equivalent governing document) to increase the number of
authorized but unissued shares of Common Stock to 100% of the Required Minimum
at such time, as soon as possible and in any event not later than the 60th day
after such date.

 

(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application;
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter; (iii) provide to each Purchaser evidence of such listing or
quotation; and (iv) maintain the listing or quotation of such Common Stock on
any date at least equal to the Required Minimum on such date on such Trading
Market or another Trading Market.

 

4.11 Variable Rate Transactions.

 

(a) For so long as any Note remain outstanding, except as provided in any Note,
no Company Party shall effect or enter into an agreement to effect any issuance
by any Company Party or any Subsidiary of any Company Party of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction. “Variable Rate Transaction” means a transaction in
which a Person (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive, additional shares of common stock (including Common Stock) either (A)
at a conversion price, exercise price or exchange rate or other price that is
based upon, and/or varies with, the trading prices of or quotations for the
shares of common stock at any time after the initial issuance of such debt or
equity securities or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of such Person or the market for
the common stock or (ii) enters into any agreement, including an equity line of
credit, whereby such Person may issue securities at a future determined price.

 

 26 

 

 

(b) For as long as any Note remains outstanding, no Company Party, no Related
Party of any Company Party will, directly or indirectly (including through
agents, contractors, trustees, representatives or advisors): (a) solicit,
initiate, encourage or accept any other inquiries, proposals or offers from any
Person relating to any exchange (i) of any security of any Company Party for any
other security of any Company Party, except to the extent consummated pursuant
to the terms of Common Share Equivalents of the Company as in effect as of the
date hereof and disclosed in filings with the Commission prior to the date
hereof (without giving effect to any amendment, modification, change or waiver
of any terms thereof occurring on or after the date hereof or not disclosed in a
filing by the Company with the Commission prior to the date hereof) or (ii) of
any indebtedness or other securities of, or claim against, any Company Party
pursuant to a registration statement files with the Commission or relying on any
exemption under the Securities Act (including Section 3(a)(10) of the Securities
Act (any such transaction described in clauses (i) or (ii), an “Exchange
Transaction”); (b) enter into, effect, alter, amend, announce or recommend to
its stockholders any Exchange Transaction with any Person; or (c) participate in
any discussions, conversations, negotiations or other communications with any
Person regarding any Exchange Transaction, or furnish to any Person any
information with respect to any Exchange Transaction, or otherwise cooperate in
any way, assist or participate in, facilitate or encourage, any effort or
attempt by any Person to seek an Exchange Transaction involving any Company
Party. For as long as any Note remains outstanding, no Company Party and no
Related Party of any Company Party, will, either directly or indirectly
(including through agents, contractors, trustees, representatives or advisors),
cooperate in any way, assist or participate in, facilitate or encourage any
effort or attempt by any Person to effect any acquisition of securities or
indebtedness of, or claim against, the Company by such Person from an existing
holder of such securities, indebtedness or claim in connection with a proposed
exchange of such securities or indebtedness of, or claim against, the Company
(whether pursuant to Section 3(a)(9) or 3(a)(10) of the Securities Act or
otherwise) (a “Third Party Exchange Transfer”). The Company Parties and each of
their Related Parties shall immediately cease and cause to be terminated all
existing discussions, conversations, negotiations and other communications with
any Persons with respect to any of the foregoing. For all purposes of this
Agreement, violations of the restrictions set forth in this Section 4.11 by any
Company Party, or any Subsidiary or Affiliate of any Company Party, or any
officer, employee, director, agent or other representative of any Company Party
or any Subsidiary or Affiliates of any Company Party shall be deemed a direct
breach of this Section 4.11 by the Company.

 

(c) For so long as any Note remains outstanding, if the Company has, on or prior
to the date of this Agreement, entered into, or shall in the future enter into,
any agreement with any purchaser or holder of any securities of the Company, by
providing such purchaser or holder with any terms that are more favorable than
the rights made available to the Purchasers pursuant any terms set out in the
Transaction Documents in issue as of the date hereof, the Company shall promptly
notify the Purchasers of such terms in writing and Purchasers shall have the
right to elect in writing within thirty (30) days of the receipt of such notice
to elect to have such terms apply to such Transaction Documents.

 

4.12 Certain Transactions; Obligations of the Company.

 

(a) Each Purchaser, severally and not jointly, covenants and agrees that neither
it, nor any of its Affiliates acting on its behalf or pursuant to any
understanding with it, will execute (i) any Short Sales of the Common Stock or
(ii) any hedging transaction that establishes a net short position with respect
to the Company’s Common Stock, in each case during the period commencing with
the execution of this Agreement and ending on the earlier of the earliest
“Maturity Date” of such Purchaser’s Notes (under and as defined in such Notes)
or the full repayment or conversion of all of such Purchaser’s Notes; provided,
that this provision shall not prohibit any sales made where a corresponding
Notice of Conversion is tendered to the Company and the shares received upon
such conversion are used to close out such sale (a “Prohibited Short Sale”);
provided, further, that this provision shall not operate to restrict any
Purchaser’s trading under any prior securities purchase agreement containing
contractual rights that explicitly protects such trading in respect of the
previously issued securities.

 

(b) The Company shall timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act and the Company shall
meet the current public information requirements of Rule 144(c) under the
Securities Act as of the end of the period in question.

 

(c) The Company’s shares of Common Stock must be eligible for the “Deposit and
Withdrawal at Custodian” (DWAC) service of the Deposit Trust Corporation and not
subject to any restriction or limitation imposed by or on behalf of the Deposit
Trust Corporation on any of its services or any other restriction or limitation
on the use of the services provided by the Deposit Trust Corporation (DTC
chill).

 

(d) The Commitment Shares and Conversion Shares, as applicable, shall be deemed
“freely tradeable” shares (for the purposes of this Section 4.12(d), if such
shares are eligible for resale pursuant to (i) Rule 144 (provided the Company is
compliant with its current public information requirements) promulgated by the
Commission pursuant to the Securities Act or such shares are the subject of a
then effective registration statement or (ii) an effective “shelf” or resale
registration statement under the Securities Act, in customary form, is effective
under the Securities Act, registering the resale of such Commitment Shares or
Conversion Shares by such security holder and names such holder as a selling
security holder thereunder, and such registration statement is reasonably
acceptable such holder).

 

 27 

 

  

(e) The shares of Common Stock are trading on any Trading Market (subject to any
volume restrictions set forth in the Notes) and all of the shares issuable
pursuant to the Transaction Documents are listed or quoted for trading on any
Trading Market (and the Company believes, in good faith, that trading of the
shares of Common Stock on any Trading Market will continue uninterrupted for the
foreseeable future).

 

(f) There has been no public announcement of a pending or proposed Fundamental
Transaction or Change of Control Transaction (as each such term is defined in
the Notes) that has not been consummated.

 

(g) The Purchaser is not in possession of any information provided by the
Company, any of its Subsidiaries, or any of their officers, directors,
employees, agents or Affiliates, that constitutes, or may constitute, material
non-public information.

 

4.13 Right of First Refusal.

 

(a) For so long as any of the Notes remain outstanding, upon any issuance by the
Company of Common Stock, Common Stock Equivalents or other Indebtedness or other
Securities, whether for cash consideration or a combination of units thereof,
resulting in gross proceeds to the Company in excess of $3,000,000 (a
“Subsequent Financing”), each Purchaser shall have the right to participate up
to its Pro Rata Portion (measured against all Notes) of a percentage of such
Subsequent Financing equal to, in the aggregate for all Purchasers, [50]%, in
case of a registered offering, and [50]% in case of any other offering (the
“Participation Maximum”) (provided, however, in no event shall the Participation
Maximum exceed the sum of the Principal Amount of the Notes) on the same terms,
conditions and price provided for in the Subsequent Financing. To be free from
doubt, if a Subsequent Financing involves an equity line of credit, which has
been approved by Dominion, then, in such event, Purchaser shall not be entitled
to participate under this Section 4.13.

 

(b) At least three (3) Trading Days (six (6) hours in case of a Subsequent
Financing structured as a public offering or as an ‘overnight’ deal or other
similar transaction) prior to the closing of a Subsequent Financing, the Company
shall deliver to each Purchaser of the Senior Secured Convertible Promissory
Notes a written notice of its intention to effect a Subsequent Financing
(“Pre-Notice”), which Pre-Notice shall ask such Purchaser if it wants to review
the details of such financing (each additional notice containing such details, a
“Subsequent Financing Notice”). Upon the request of any Purchaser for a
Subsequent Financing Notice, and only upon such a request, the Company shall
promptly, but no later than one (1) Trading Day after such request, deliver a
Subsequent Financing Notice to such Purchaser. The Subsequent Financing Notice
shall describe in reasonable detail the proposed terms of such Subsequent
Financing, the amount of proceeds intended to be raised thereunder and the
Persons through or with whom such Subsequent Financing is proposed to be
effected, the Pro Rata Portion (as defined below) of the Participation Maximum
of such Purchaser, an inquiry as to whether such Purchaser is willing to
participate above their Pro Rata Portion (and what is the maximum amount such
Purchaser is willing to commit), and shall include a term sheet or similar
document relating thereto as an attachment.

 

(c) If any such Purchaser desires to participate in such Subsequent Financing,
such Purchaser must provide written notice to the Company within one (1) Trading
Day of receipt of the Subsequent Financing Notice (six (6) hours in case of a
Subsequent Financing structured as a public offering or as an ‘overnight’ deal
or other similar transaction) that such Purchaser is willing to participate in
the Subsequent Financing, the maximum amount for which such Purchaser would be
willing to participate if it is allocated to it (up to the Participation
Maximum), and representing and warranting that the Purchaser has such funds
ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice.

 

(d) At first, each such Purchaser shall first have the right to purchase its Pro
Rata Portion (measured against all Purchasers) of the Participation Maximum. If
some Purchasers have declined to participate in such Subsequent Financing, and
some portion of the Participation Maximum remains unallocated, each Purchaser
having agreed to participate above its current allocation shall be allocated its
Pro Rata Portion (measured against all Purchaser having so agreed) of the next
dollar – and so on and so forth until the Participation Maximum shall be fully
allocated or all Purchasers shall have been given their desired allocation in
full.

 

 28 

 

 

(e) The transaction documents related to any Subsequent Financing applicable to
any Purchaser participating in such Subsequent Financing shall not include any
term or provision whereby such Purchaser shall be required to agree to any
restrictions on trading as to any of the Securities purchased hereunder. In
addition, the transaction documents related to the Subsequent Financing shall
not include any requirement to consent to any amendment to or termination of, or
grant any waiver, release or other modification or the like under or in
connection with, this Agreement, without the prior written consent of the number
of Purchasers required hereunder to consent to this amendment, termination,
waiver, consent, release or other modification.

 

(f) Notwithstanding anything to the contrary in this Section 4.13 and unless
otherwise agreed to by the applicable Purchaser, the Company shall either
confirm in writing to each Purchaser that the transaction with respect to the
Subsequent Financing has been abandoned or shall publicly disclose its intention
to issue the securities in the Subsequent Financing, in either case in such a
manner such that each Purchaser will not be in possession of any material,
non-public information, by the fifth (5h) Trading Day following delivery of the
Subsequent Financing Notice. If by such fifth (5th) Trading Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by the Purchaser, such transaction shall be deemed to have been
abandoned and the Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.

 

(g) Notwithstanding the foregoing, this Section 4.13 shall not apply to an
Exempt Issuance or any issuance of “Permitted Indebtedness” (as defined under
any of the Notes).

 

4.14 Securities Laws Disclosure; Publicity.

 

(a) 8-K Filing. The Company shall file a Current Report on Form 8-K, including
the Transaction Documents as exhibits thereto, with the Commission within the
time required by the Exchange Act in connection with the transactions
contemplated by the Transaction Documents. The Company represents to each
Purchaser that, from and after the issuance of such Current Report on Form 8-K,
it shall have publicly disclosed all material, non-public information delivered
to any Purchaser or their Related Parties (including to their agents,
contractors, trustees, representatives and advisors) by any Company Party
(including through agents, contractors, trustees, representatives and advisors)
in connection with the transactions contemplated by the Transaction Documents.

 

(b) Other Public Disclosures. The Company and the Purchasers shall consult with
each other in issuing any other public disclosure with respect to the
transactions contemplated hereby, and none of the Company or any Purchaser shall
issue any such public disclosure nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of the Required Purchasers, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is reasonably
viewed as required by any Regulation, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name, trademark, service mark, symbol, logo (or any abbreviation,
contraction or simulation thereof) of, or otherwise refer to, any Purchaser
(including in any filing with the Commission, regulatory agency or Trading
Market, including the 8-K filing referenced above) without the prior consent of
the Purchaser (including in any press release, letterhead, public announcement
or marketing material), except, and then only after consulting with such
Purchaser, to the extent required to do so under applicable Regulations
(including as required in any registration statement filed with the Commission).
None of the Company Parties and their Affiliates shall represent that any
Company Party or any of its Affiliates, any product or service of the Company
Parties or their Affiliates, or any know how or policy or practice of the
Company Parties or their Affiliates has been approved or endorsed by any
Purchaser Party.

 

(c) Credit Report and Other Authorizations. Each Company Party authorizes the
Purchaser Parties, their agents and representatives and any credit reporting
agency engaged by any Purchaser Party, to (i) investigate any references given
or any other statements or data obtained from or about the Company Parties for
the purpose of the Transaction Documents, (ii) obtain consumer business credit
reports on the Company Parties, (iii) contact personal and business references
provided by any Company Parties, at any time now or for so long as any amounts
remains unpaid under the Transaction Documents, and (iv) share information
regarding the Company Parties’ performance under this Agreement with affiliates
and unaffiliated third parties.

 

 29 

 

  

(d) Credit Inquiries. Each Company Party hereby authorizes the Purchasers (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Company Party.

 

4.15 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for the sale of the Securities, or to qualify the Securities for
sale, to the Purchasers at such Closing for the sale of such Securities under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

 

4.16 Waiver. The Purchaser hereby waives any and all right, title, interest or
claim of any kind (“Claim”) in or to any distribution of or from that certain
trust account which was established at JPMorgan Chase, N.A. (the “Trust
Account”) established by the Company in which the proceeds of the initial public
offering (the “IPO”) (including without limitation the overallotment securities)
and the proceeds of the sale of the units issued in the private placement that
occurred in connection with the IPO, as described in the registration statement
and prospectus filed in connection with the IPO, were deposited, and agrees not
to seek recourse, reimbursement, payment or satisfaction for any Claim against
the Trust Account or distributions therefrom to the Company’s public
stockholders for any reason whatsoever.

 

ARTICLE V PURCHASER AGENT

 

5.1 Appointment. Each Purchaser hereby irrevocably appoints Dominion Capital
LLC, a Connecticut limited liability company (“Dominion”), to act on its behalf
as the Purchaser Agent hereunder and under the other Transaction Documents and
authorizes the Purchaser Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Purchaser Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this ARTICLE V are solely for the benefit of the
Purchaser Agent and the Purchasers, and no Company Party will have any rights as
a third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Transaction Documents
(or any other similar term) with reference to the Purchaser Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

5.2 Rights as a Purchaser. The Person serving as the Purchaser Agent hereunder
has the same rights and powers in its capacity as an Initial Purchaser and
Purchaser as any other Initial Purchaser and Purchaser and may exercise the same
as though it were not the Purchaser Agent, and the terms “Initial Purchaser”,
“Initial Purchasers,” “Purchaser” or “Purchasers” will, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Purchaser Agent hereunder in its individual capacity to the
extent such Person is an Initial Purchaser or, as the case may be, Purchaser.
Such Person and its Affiliates may accept payments from, lend money to, own
securities of, and generally engage in any kind of business with, the Company,
any Company Party or any other Subsidiaries or Affiliates of the Company as if
such Person were not the Purchaser Agent hereunder and without any duty to
account therefor to the Purchasers.

 

5.3 Exculpatory Provisions.

 

(a) The Purchaser Agent will not have any duties or obligations except those
expressly set forth herein and in the other Transaction Documents, and its
duties hereunder are administrative in nature. Without limiting the generality
of the foregoing, the Purchaser Agent:

 

(i) will not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default under the Notes has occurred and is continuing;

 

 30 

 

 

(ii) will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Transaction Documents that the Purchaser
Agent is required to exercise as directed in writing by the Required Holders (or
such other number or percentage of the Purchasers as will be expressly provided
for herein or in the other Transaction Documents); provided, that the Purchaser
Agent will not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Purchaser Agent to liability or that is
contrary to any Transaction Document or any applicable statutes, rules,
ordinances, regulations guidance documents, contract terms, and other
requirements of all applicable governmental authorities, including any action
that may be in violation of the automatic stay under any bankruptcy or
insolvency; and

 

(iii) will not, except as expressly set forth herein and in the other
Transaction Documents, have any duty to disclose, and will not be liable for the
failure to disclose, any information relating to the Companies or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Purchaser Agent or any of its Affiliates in any capacity.

 

(b) The Purchaser Agent will not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Purchasers (or such
other number or percentage of the Purchasers as will be necessary, or as the
Purchaser Agent believes in good faith will be necessary, under the
circumstances), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Purchaser Agent will be deemed not to have knowledge
of any Event of Default unless and until notice describing such Event of Default
is given to the Purchaser Agent in writing by the Companies or a Purchaser.

 

(c) The Purchaser Agent will not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Transaction Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Transaction Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth herein, other than to confirm
receipt of items expressly required to be delivered to the Purchaser Agent.

 

5.4 Reliance by Purchaser Agent. The Purchaser Agent will be entitled to rely
upon, and will not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Purchaser Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and will not incur any liability for relying
thereon. In determining compliance with any condition hereunder that by its
terms must be fulfilled to its satisfaction, the Purchaser Agent may make such
determination in its sole discretion, and in determining compliance with any
condition hereunder that by its terms must be fulfilled to the satisfaction of a
Purchaser, the Purchaser Agent may presume that such condition is satisfactory
to such Purchaser unless the Purchaser Agent has received notice to the contrary
from such Purchaser prior to the issuance of the Notes. The Purchaser Agent may
consult with legal counsel (who may be counsel for the Companies), independent
accountants and other experts selected by it, and will not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

5.5 Delegation of Duties. The Purchaser Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other
Transaction Document by or through any one or more sub-agents appointed by the
Purchaser Agent. The Purchaser Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Section will apply to
any such sub-agent and to the Affiliates of the Purchaser Agent and any such
sub-agent, and will apply to their respective activities in connection with the
syndication of the facility as well as activities as Purchaser Agent. The
Purchaser Agent will not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Purchaser Agent acted
with gross negligence or willful misconduct in the selection of such sub-agents.

 

 31 

 

  

5.6 Resignation of Purchaser Agent.

 

(a) The Purchaser Agent may at any time give notice of its resignation to the
Purchasers and the Companies, which notice shall set forth the effective date of
such resignation (the “Resignation Effective Date”), such date not to be earlier
than the thirtieth (30th) day following the date of such notice. The Required
Purchasers and the Companies shall mutually agree upon a successor to the
Purchaser Agent. If the Required Purchasers and the Companies are unable to so
mutually agree and no successor shall have been appointed within twenty-five
(25) days after the retiring Purchaser Agent gives notice of its resignation,
then the retiring Purchaser Agent may (but will not be obligated to), on behalf
of the Purchasers, appoint a successor Purchaser Agent it shall designate (in
its reasonable discretion after consultation with the Companies and the Required
Purchasers). Whether or not a successor has been appointed, such resignation
will become effective in accordance with such notice on the Resignation
Effective Date.

 

(b) With effect from the Resignation Effective Date (i) the retiring Purchaser
Agent will be discharged from its duties and obligations hereunder and under the
other Transaction Purchasers under any of the Transaction Documents, the
retiring Purchaser Agent will continue to hold such Collateral until such time
as a successor Purchaser Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring Purchaser Agent, all payments, communications and
determinations provided to be made by, to or through the Purchaser Agent will
instead be made by or to each Purchaser directly, until such time, if any, as
the Required Purchasers appoint a successor Purchaser Agent as provided for
above. Upon the acceptance of a successor’s appointment as Purchaser Agent
hereunder, such successor will succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Purchaser Agent (other
than any rights to indemnity payments owed to the retiring Purchaser Agent), and
the retiring Purchaser Agent will be discharged from all of its duties and
obligations hereunder or under the other Transaction Documents. The fees payable
by the Company to a successor Purchaser Agent will be the same as those payable
to its predecessor unless otherwise agreed between the Companies and such
successor. After the retiring Purchaser Agent’s resignation hereunder and under
the other Transaction Documents, the provisions of this Article VI will continue
in effect for the benefit of such retiring Purchaser Agent, its sub-agents and
their respective Affiliates in respect of any actions taken or omitted to be
taken by any of them while the retiring Purchaser Agent was acting as Purchaser
Agent.

 

5.7 Non-Reliance on Purchaser Agent and Other Purchasers. Each Purchaser
acknowledges that it has, independently and without reliance upon the Purchaser
Agent or any other Purchaser or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Purchaser also
acknowledges that it will, independently and without reliance upon the Purchaser
Agent or any other Purchaser or any of their Affiliates and based on such
documents and information as it will from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Transaction Document or any related agreement or
any document furnished hereunder or thereunder.

 

5.8 Purchaser Agent May File Proofs of Claim. In case of the pendency of any
bankruptcy or insolvency proceeding or any other judicial proceeding relative to
the Company, the Purchaser Agent (irrespective of whether the principal of the
Notes will then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Purchaser Agent has made any demand on
the Company) will be entitled and empowered (but not obligated), by intervention
in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Notes and all other obligations that are
owing and unpaid hereunder or under any other Transaction Document and to file
such other documents as may be necessary or advisable in order to have the
claims of the Purchasers and the Purchaser Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Purchasers
and the Purchaser Agent and their respective agents and counsel and all other
amounts due the Purchasers and the Purchaser Agent under this Agreement or any
other Transaction Document) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Purchaser to make any payments of the type described above in this Section 5.8
to the Purchaser Agent and, in the event that the Purchaser Agent consents to
the making of such payments directly to the Purchasers, to pay to the Purchaser
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Purchaser Agent and its agents and counsel, and any other
amounts due the Purchaser Agent under this Agreement or any other Transaction
Document.

 

 32 

 

  

5.9 Indemnification. Each Purchaser agrees to indemnify the Purchaser Agent and
each of its Related Parties (to the extent not reimbursed by the Borrower), from
and against such Purchaser’s aggregate ratable share (based on the principal
amount of the Notes held by the Purchasers) of any and all Losses that may be
imposed on, incurred by, or asserted against, the Purchaser Agent or any of its
Related Parties in any way relating to or arising out of this Agreement or the
other Transaction Documents or any action taken or omitted by the Purchaser
Agent under this Agreement or the other Transaction Documents; provided, that no
Purchaser shall be liable for any portion of such Losses resulting from the
Purchaser Agent’s or such Related Party’s gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction. Without limiting the
foregoing, each Purchaser agrees to reimburse the Purchaser Agent and its
Related Parties promptly upon demand for its ratable share of any out-of-pocket
expenses (including fees, expenses and disbursements of financial and legal
advisors) incurred by the Purchaser Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Transaction Documents, to the extent that the Purchaser Agent is not
reimbursed for such expenses by the Company or another Company Party.

 

5.10 Collateral Matters; Appointment of Purchaser Agent under other Transaction
Documents.

 

(a) Without limiting the provisions of Section 5.8, the Purchasers irrevocably
agree as follows:

 

(i) the Purchaser Agent is authorized, at its option and in its discretion, to
release any Lien on any property granted to or held by the Purchaser Agent under
any Transaction Document (A) on the date when all obligations have been
satisfied in full in cash (other than obligations under the Warrant and
contingent obligations as to which no claims have been asserted), (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the
Transaction Documents, and

 

(ii) Upon request by the Purchaser Agent at any time, each Purchaser will
confirm in writing the Purchaser Agent’s authority to release or subordinate its
interest in particular types or items of Collateral.

 

(b) The Purchaser Agent will not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Purchaser Agent’s lien thereon, or any certificate prepared by any Obligor in
connection therewith, nor will the Purchaser Agent be responsible or liable to
the Purchasers for any failure to monitor or maintain any portion of the
Collateral.

 

(c) Each Purchaser hereby appoints the Purchaser Agent as its Purchaser Agent
under each of the Transaction Documents and agrees that, in so acting, the
Purchaser Agent will have all of the rights, protections, exculpations,
indemnities and other benefits provided to the Purchaser Agent under this
Agreement, and hereby authorizes and directs the Purchaser Agent, on behalf of
such Purchaser and all Purchasers, without the necessity of any notice to or
further consent from any of the Purchaser, from time to time to (i) take any
action with respect to any collateral or any Transaction Document which may be
necessary to perfect and maintain perfected the liens on the collateral granted
pursuant to any such Transaction Document or protect and preserve the Purchaser
Agent’s ability to enforce the liens or realize upon the collateral, (ii) act as
Purchaser Agent for each Purchaser that is a secured party for purposes of
acquiring, holding, enforcing and perfecting all Liens created by the
Transaction Documents and all other purposes stated therein, (iii) enter into
non-disturbance or similar agreements in connection with licensing agreements
and arrangements permitted by this Agreement and the other Transaction Documents
and (iv) otherwise to take or refrain from taking any and all action that the
Purchaser Agent shall deem necessary or advisable in fulfilling its role as
Purchaser Agent under any of the Transaction Documents.

 

5.11 Purchaser Agent acting as Collateral Agent. The Purchaser Agent shall act
as Collateral Agent on behalf of the Purchaser Parties under the Collateral
Agency Agreements and may execute the Collateral Agency Agreement on behalf of
the Purchaser Parties and exercise any of the rights provided above in its
capacity as Collateral Agent under the Collateral Agency Agreement.

 

 33 

 

  

ARTICLE VI MISCELLANEOUS

 

6.1 Termination and Survival. This Agreement may be terminated by each
Purchaser, as to the Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers, by written notice to the Company and the other Purchasers, if the
Closing Date has not occurred on or before August 31, 2020. Termination of this
Agreement will not affect the right of any party to sue for any breach by any
other party (or parties) prior to such termination. The representations and
warranties, covenants and other provisions hereof shall survive the Closing and
the delivery of the Securities. Notwithstanding any termination of any
Transaction Document, the reimbursement and indemnities to which the Purchaser
Parties are entitled under the provisions of any Transaction Document shall
continue in full force and effect and shall protect the Purchaser Parties
against events arising after such termination as well as before.

 

6.2 Fees and Expenses. Whether or not the transactions contemplated hereby shall
be consummated or any Securities shall be purchased, the Company agrees to pay
promptly to the Purchasers, or reimburse such Purchaser Party for, the
following:

 

(a) all the costs, fees and expenses of preparation, printing and distribution
of any registration statement for the Securities or of the Transfer Agent
(including any fees required for same-day processing of any instruction letter
delivered by the Company and any conversion notice delivered by any Purchaser
Party) and all other costs and expenses (including stamp taxes and other taxes
and duties levied) incurred in connection with the delivery to or conversion by,
any Purchaser of any Securities or the Conversion Shares;

 

(b) all the actual and reasonable costs, fees and expenses of creating and
perfecting Liens in favor of such Purchaser Party, pursuant to any Transaction
Document, including UCC fees, other filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to such Purchaser Party;

 

(c) all the actual and reasonable costs, fees and expenses of administration of
the Transaction Documents and preparation, execution and closing of any
consents, amendments, waivers or other modifications thereto, including the
reasonable fees, expenses and disbursements of counsel to the Purchaser(s) in
connection therewith and in connection with any other documents or matters
requested by such Company Party (including through agents, contractors,
trustees, representatives and advisors) or otherwise prepared or delivered in
connection with any Transaction Document;

 

(d) all the actual and reasonable costs, fees and expenses in connection with
the inspection, verification, custody or preservation of any collateral, to the
extent required or permitted under any Transaction Document; and

 

(e) all costs, fees and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel) and costs of settlement,
incurred by any Purchaser in enforcing any obligation owed hereunder of or in
collecting any payments due from any Company Party hereunder or under the other
Transaction Documents (including in connection with the sale of, collection
from, or other realization upon any collateral or the enforcement of any
guaranty) or in connection with any negotiations, reviews, refinancing or
restructuring of the credit arrangements provided hereunder, including in the
nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 

The foregoing shall be in addition to, and shall not be construed to limit, any
other provisions of the Transaction Documents regarding indemnification and
costs and expenses to be paid by the Company Parties.

 

6.3 Modifications and Signatures. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right. Any modification effected in accordance
with accordance with this Section 6.3 shall be binding upon each Purchaser and
holder of Securities and the Company.

 

 34 

 

  

(a) Entire Agreement. This Agreement and the other Transaction Documents contain
and constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede all prior negotiations, agreements, and
understandings, whether written or oral, of the parties hereto, which the
parties acknowledge have been merged into such documents.

 

(b) Amendments. No amendment, modification, waiver or termination of any
provision of this Agreement or any other Transaction Document shall be effective
without the written consent of the Company and the Required Purchasers (or such
other number of Purchasers as expressly stated in other provisions of the
Transaction Documents); provided, that (i) if any amendment, modification or
waiver disproportionately and adversely impacts a Purchaser (or group of
Purchasers), the consent of holders of a majority of the principal amount of the
Notes held by such disproportionately impacted Purchaser (or group of
Purchasers) shall also be required and (ii) this clause (b) may only be modified
with the consent of all Purchasers. No waiver or consent shall be effective
against any party unless given in writing and then any such waiver shall then be
effective only in the specific instance and for the specific purpose for which
it was given. Where the consent or waiver of the Purchasers generally (and not
each Purchaser) is required, it may be given by the Required Purchasers.

 

(c) Successors and Assigns. This Agreement shall bind and inure solely to the
benefit of the Company Parties, the Purchaser Parties, and their respective
successors and, if permitted, assigns; provided, that the Company Parties may
not assign this Agreement or any other Transaction Document or any rights or
obligations hereunder or thereunder without the Required Purchaser’s prior
written consent and any prohibited assignment shall be absolutely void. Unless
otherwise expressly provided in any Transaction Document, each Purchaser may
sell, assign, transfer, negotiate or grant participations in all or any part of,
or any interest in, or any right or remedy under, the Securities and the
Transaction Documents without the consent of the Company Parties; provided, that
any transferee of the Securities shall agree in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchaser” (and any attempt to effect such transfer
without securing such agreement shall be null and void).

 

(d) No Waiver by Course of Dealing. No notice to or demand on any Company Party,
whether or not in any Proceeding, pursuant to any Transaction Document shall
entitle any Company Party to any other or further notice (except as specifically
required hereunder or under any other Transaction Document) or demand in similar
or other circumstances. The failure by any Purchaser Party at any time or times
to require strict performance by any Company Party of any provision of this
Agreement or any of the other Transaction Documents or the granting of any
waiver or indulgence shall not waive, affect or otherwise diminish any right of
any Purchaser Party thereafter to demand strict compliance and performance with
such provision, shall not affect or be a waiver under any other provision of any
Transaction Document except as specifically mentioned and shall not constitute a
course of dealing by such Purchaser Party at variance with the terms of this
Agreement or any other Transaction Document (and therefore, among other things,
shall not require further notice by such Purchaser Party of its intent to
require strict adherence to the terms of such Transaction Document in the
future). Any such actions shall not in any way affect the ability of each
Purchaser Party, in its discretion, to exercise any rights available to it under
this Agreement, the other Transaction Documents or under applicable Regulations.

 

(e) Execution in Counterparts. This Agreement may be executed in counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and both of which, when taken
together, shall constitute but one and the same Agreement. In proving this
Agreement in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.

 

(f) Electronic Signatures. Each party agrees that the electronic signatures,
whether digital or encrypted, of the parties included in this Agreement or any
other Transaction Document are intended to authenticate this writing and to have
the same force and effect as manual signatures. Electronic signature means any
electronic sound, symbol, or process attached to or logically associated with a
record and executed and adopted by a party with the intent to sign such record,
including facsimile or email electronic signatures. The Borrower expressly
agrees that this Agreement and all other Transaction Documents are “transferable
records” as defined in applicable Regulations relating to electronic transaction
and that it may be created, authenticated, stored, transmitted and transferred
in a manner consistent with and permitted by such applicable Regulations.

 

 35 

 

  

6.4 Notices.

 

(a) All notices, requests, demands, and other communications to either party
hereto or given under any Transaction Document shall be in writing (including
electronic mail transmission or similar writing) and shall be given to such
party at the physical address or send to the electronic mailing address set
forth in the signature pages hereof or at such other physical address or
electronic mailing address as such party may hereafter specify for the purpose
of notice to the Purchasers and the Company in accordance with the provisions of
this Section 6.4.

 

(b) Each such notice, request or other communication shall be effective (i) if
given by mail, three (3) Trading Days after such communication is deposited in
the U.S. Mail with first class postage pre-paid, addressed to the noticed party
at the address specified herein, (ii) if by nationally recognized overnight
courier, when delivered with receipt acknowledged in writing by the noticed
party, (iii) if given by personal delivery, when duly delivered with receipt
acknowledged in writing by the noticed party or (iv) if given by electronic
mail, when delivered (receipt by the sender of a receipt using the “return
receipt” function or receipt of a reply email being presumptive evidence of
receipt thereof); provided, that if such electronic mail is not sent prior to
the last trading hour of the principal Trading Market of the Securities on a
Trading Day, such electronic mail shall be deemed to have been sent at the
opening of trading on the next Trading Day for such principal Trading Market.
Any written notice, request or demand that is not sent in conformity with the
provisions hereof shall nevertheless be effective on the date that such notice,
request or demand is actually received by the individual to whose attention at
the noticed party such notice, request or demand is required to be sent.

 

6.5 Set-Off. In addition to any rights now or hereafter granted under applicable
Regulations and not by way of limitation of any such rights, each Purchaser
Party is hereby authorized by the Company Parties at any time or from time to
time, without notice or demand to any Company Party or to any other Person, any
such notice or demand being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, time or
demand, provisional or final, including indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other indebtedness or other amounts at any time held or owing by such
Company Party to or for the credit or the account of any Company Party or any of
their Related Parties against and on account of any amounts due by any Company
Party or any of their Related Parties to any Purchaser Party under any
Transaction Documents (including from the Purchase Price to be disbursed
hereunder), irrespective of whether or not (a) such Purchaser Party shall have
made any demand hereunder or (b) the principal of or the interest on the Notes
or any other Obligation shall have become due and payable and although such
obligations and liabilities, or any of them, may be contingent or unmatured. If,
as a result of such set off, appropriate or application, such Purchaser Party
receives more than it is owed under any Transaction Document, it shall hold such
amounts in trust for the other Purchaser Parties and transfer such amounts to
the other Purchaser Parties ratably according to the amounts they are owed on
the date of receipt.

 

6.6 Governing Law.

 

(a) Except as otherwise expressly provided in any other Transaction Document,
this Agreement, the other Transaction Documents and all claims, Proceedings and
matters arising hereunder or thereunder or related hereto or thereto are
governed by, and construed and enforced in accordance with, the laws of the
State of New York.

 

(b) Any Proceeding with respect to any Transaction Document may be brought
exclusively in the New York State courts sitting in New York County or the
federal courts of the United States of America for the Southern District of New
York and sitting in New York County. Each Company Party (i) accepts for itself
and in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of such courts, (ii) irrevocably waives any objection, including
any objection to the laying of venue, based on the grounds of forum non
conveniens or that such jurisdiction is improper or otherwise that such party is
not subject to the jurisdiction of such courts, that it may now or hereafter
have to the bringing of any Proceeding in those jurisdictions, (iii) irrevocably
consents to the service of process of any court referred to above in any
Proceeding by the mailing of copies of the process to the parties hereto as
provided in Section 6.4 and (iv) agrees that a final judgment in any such
Proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Service effected as
provided in this manner will become effective ten (10) calendar days after the
mailing of the process. Notwithstanding the foregoing, nothing contained in any
Transaction Document shall affect the right of any Purchaser Party to serve
process in any other manner permitted by applicable Regulations or commence
Proceedings or otherwise proceed against the Borrower in any other jurisdiction.

 

 36 

 

  

6.7 Severability. Any provision of any Transaction Document being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of any
Transaction Document or any part of such provision in any other jurisdiction, so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner adverse to any party. In addition, upon any
determination that any such term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto will negotiate in good faith to
modify the relevant Transaction Document so as to effect the original intent of
the parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

6.8 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided, that in
the case of a rescission of a conversion of any Note, such Purchaser shall be
required to return any shares of Common Stock subject to any such rescinded
conversion notice.

 

6.9 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

6.10 Remedies.

 

(a) In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, each Purchaser (severally and not
jointly) and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

(b) If any Company Party shall fail to discharge any covenant, duty or
obligation hereunder or under any of the other Transaction Documents, each
Purchaser may, in its discretion at any time, for the account and at the expense
of the Company Parties jointly and severally, pay any amount or do any act
required of such Company Party hereunder or under any of the other Transaction
Documents or otherwise lawfully requested by any Purchaser (including buying-in
Securities in the principal Trading Market of the Securities in case of failure
by the Company to deliver Convertible Securities). All costs and expenses
incurred by any Purchaser in connection with the taking of any such action shall
be reimbursed to such Purchaser by the Company Party on demand with interest at
the highest interest rate applicable to amounts due under the Notes of such
Purchaser from the date such payment is made or such costs or expenses are
incurred to the date of payment thereof. Any payment made or other action taken
by any Purchaser under this clause (b) shall be without prejudice to any right
to assert, and without waiver of, any breach of any Transaction Document and
without prejudice to any Purchaser Party’s right to proceed thereafter as
provided herein or in any of the other Transaction Documents.

 

(c) The remedies provided in this Agreement and all other Transaction Documents
shall be cumulative and in addition to all other remedies available under any
Transaction Document, whether at law or in equity (including a decree of
specific performance and/or other injunctive relief).

 

 37 

 

  

(d) Nothing in any Transaction Document shall limit the Purchaser Party’s rights
to pursue actual and consequential damages for any failure by any Company Party
to comply with the terms of this Agreement or any other Transaction Document.

 

(e) An Event of Default will cause irreparable harm to the Purchasers and that
the remedy at law for any such breach may be inadequate. Therefore, in the event
of any such Event of Default, the Purchasers shall be entitled, in addition to
all other available remedies, to an injunction restraining any such breach or
any such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

6.11 Marshaling; Payment Set Aside. No Purchaser Party shall be under any
obligation to marshal any property in favor of any Company Party or any other
party or against or in payment of any amount due under any Transaction Document.
To the extent that any Company Party makes a payment or payments to any
Purchaser pursuant to any Transaction Document or any Purchaser Party enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to any Company Party, a trustee, receiver or any other Person under any law
(including any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

 

6.12 Usury. To the extent it may lawfully do so, each Company Party hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided, that the total
liability of each Company Party under the Transaction Documents for payments in
the nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”) and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that any Company Party
may be obligated to pay under the Transaction Documents exceed such Maximum
Rate. It is agreed that if the maximum contract rate of interest allowed by law
and applicable to the Transaction Documents is increased or decreased by statute
or any official governmental action subsequent to the date hereof, the new
maximum contract rate of interest allowed by law will be the Maximum Rate
applicable to the Transaction Documents from the effective date thereof forward,
unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by any
Company Party to any Purchaser Party with respect to indebtedness evidenced by
the Transaction Documents, such excess shall be applied by such Purchaser Party
to the unpaid principal balance of any such indebtedness or be refunded to the
Company, the manner of handling such excess to be at such Purchaser’s election.

 

6.13 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

6.14 Further Assurances. The Company Parties agree to take such further actions
as each Purchaser shall reasonably request from time to time in connection
herewith to evidence, give effect to or carry out this Agreement and the other
Transaction Documents and any of the transactions contemplated hereby or
thereby.

 

 38 

 

  

6.15 Interpretation. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of any Transaction Document. In addition, each and every
reference to share prices and shares of Common Stock in any Transaction Document
shall be subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of this Agreement. Except as otherwise expressly
provided in any Transaction Document, if the last or appointed day for the
taking of any action or the expiration of any right required or granted under
any Transaction Document shall not be a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day. As
used in any Transaction Document, references to the singular will include the
plural and vice versa and references to the masculine gender will include the
feminine and neuter genders and vice versa, as appropriate. When used in any
Transaction Document, unless otherwise expressly provided in such Transaction
Document, (a) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such Transaction Document as a whole and not to any particular
provision of such Transaction Document, (b) recital, article, section,
subsection, schedule and exhibit references are references with respect to such
Transaction Document unless otherwise specified, (c) any reference to any
agreement shall include a reference to all recitals, appendices, exhibits and
schedules to such agreement and, unless the prior written consent of any party
is required hereunder and is not obtained, shall be a reference to such
agreement as waived, amended, restated, supplemented or otherwise modified and
(d) any reference to a specific Regulation shall be to such Regulation, as
modified from time to time, together with any successor or replacement
Regulation, in each case as in effect at the time of determination. Unless the
context otherwise requires, when used in any Transaction Document, the following
terms have the following meaning: (u) “execution,” “signed,” “signature” and
words of like import shall be deemed to include electronic signatures and the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Regulation, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act and any other similar state Regulation based on the
Uniform Electronic Transactions Act, (v) “incur” means incur, create, make,
issue, assume or otherwise become or remain directly or indirectly liable in
respect of or responsible for, in each case whether directly or indirectly, as
primary obligor or guarantor or endorser, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings, (w)
“knowledge” of the any Company Party means the best knowledge of any officer,
director or employee of such Company Party after due inquiry, (x) “including”
means “including, without limitation,” (y) “asset” and “property” have the same
meaning and mean, “collectively, all rights and interests in tangible and
intangible assets and properties, whether real, personal or mixed and including
cash, capital stock, revenues, accounts, leasehold interests, contract rights
and other rights under Permits and Contractual Obligations” and (z) “documents”
and “documentation” have the same meaning and mean “collectively, all documents,
drafts, instruments, agreements, indentures, certificates, forms, opinions,
powers of attorney, notices, summons, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.” The
headings in this Agreement are included for convenience of reference only and
will not affect in any way the meaning or interpretation of this Agreement. All
references in this Agreement or any other Transaction Document to statutes and
regulations shall include all amendments of same and implementing regulations
and any successor statutes and regulations; to any instrument or agreement
(including any of the Transaction Documents) shall include any and all
modifications and supplements thereto and any and all restatements, extensions
or renewals thereof to the extent such modifications, supplements, restatements,
extensions or renewals of any such documents are permitted by the terms hereof
and thereof. A Default or an Event of Default (as defined in the Notes) shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing pursuant to the relevant Note or, with respect to
any Default, is cured within any period of cure expressly provided in the
relevant Note. Whenever in any provision of any Transaction Document, any
Purchaser is authorized to take or decline to take any action (including making
any determination) in the exercise of its “discretion,” such provision shall be
understood to mean that such Purchaser may take or refrain to take such action
in its sole discretion. References to times of the day in any Transaction
Document shall refer to Eastern Time. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.” Time is of the essence of this Agreement and
the other Transaction Documents. No provision of this Agreement or any of the
other Transaction Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any Governmental Authority by reason of such
party having or being deemed to have structured, drafted or dictated such
provision. “month” (but not calendar month) means each period from a day
(including a Closing Date) in a calendar month to the next such
numerically-corresponding day in the next calendar month (provided, that, if
such calendar month does not have any such numerically-corresponding day, such
numerically-corresponding day shall be deemed to be the last day of such
calendar month). 

  

6.16 Waiver of Jury Trial and Certain Other Rights.

 

(a) The parties hereto hereby irrevocably and unconditionally waive, to the
fullest extent permitted by applicable Regulations, any right that they may have
to trial by jury of any claim or cause of action or in any Proceeding, directly
or indirectly based upon or arising out of this Agreement or any Transaction
Document (whether based on contract, tort or any other theory). Each party (a)
certifies that no representative, agent, or attorney of any other party has
represented, expressly or otherwise, that such other parties would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties have been induced to enter into this Agreement and
the other Transaction Documents by, among other things, the mutual waivers and
certifications in this section.

 

(b) Each Company Party acknowledges and agrees that the foregoing waivers are a
material inducement to the Purchasers to enter into and accept this Agreement.
Each Company Party has reviewed the foregoing waivers with its legal counsel and
has knowingly and voluntarily waived its jury trial rights following
consultation with such legal counsel. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court. This Section 6.16
shall not restrict a party from exercising remedies under the UCC or from
exercising pre-judgment remedies under applicable Regulations.

 

[Signature Pages Follow]

 

 39 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

KBL MERGER CORP. IV   Address for Notice:           KBL Merger Corp. IV By: /s/
Marlene Krauss   30 Park Place, Suite 45E   Name: Marlene Krauss, M.D.   New
York, NY 10007   Title: Chief Executive Officer    

 

  Fax: _____________       Email: mkrauss@kblvc.com

  

[Signature Pages for Purchaser Follow]

 

 40 

 

  

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ALPHA CAPITAL ANSTALT         Signature of Authorized
Signatory of Purchaser: /s/ Nicola Feuerstein         Name: Nicola Feuerstein  
      Title: Director  

 

Address for Notice to Purchaser:       Email:   Facsimile Number:   EIN Number:
_______________________  

 

The Purchase Price/Subscription Amount of the Securities for the specified
Closing set forth on Schedule 1

 

SECURITIES PURCHASE AGREEMENT FOR KBLM

 

 

 



 

 